Exhibit 10.2

As of August 27, 2013

 

 

 

LOAN, GUARANTY AND SECURITY AGREEMENT

by and among

GORDMANS, INC.

as Borrower,

THE GUARANTORS SIGNATORY HERETO,

as Credit Parties,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to WELLS

FARGO RETAIL FINANCE, LLC)

as Administrative Agent and Joint Lead Arranger

and

CIT CAPITAL SECURITIES LLC

as Syndication Agent and Joint Lead Arranger

Dated as of February 20, 2009, as amended on March 16, 2009, December 23,
2009, June

30, 2010, June 1, 2011 and August 27, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

    DEFINITIONS AND CONSTRUCTION      1        1.1         Definitions      1   
    1.2         Accounting Terms      39        1.3         Code      39       
1.4         Construction      39        1.5         Schedules and Exhibits     
40   

2.

    LOAN AND TERMS OF PAYMENT      40        2.1         Revolver Advances     
40        2.2         Revolver Increase      41        2.3         Reserved     
43        2.4         Borrowing Procedures and Settlements      43        2.5  
      Payments      51        2.6         Overadvances and Amortization;
Mandatory Prepayment      53        2.7         Interest Rates and Letter of
Credit Fee: Rates, Payments, and Calculations      56        2.8         Cash
Management      57        2.9         Crediting Payments      59        2.10   
   Designated Account      59        2.11       Maintenance of Loan Account;
Statements of Obligations      59        2.12       Fees      60        2.13   
   Letters of Credit      60        2.14       LIBOR Option      64        2.15
      Increased Costs; Capital Requirements      66        2.16      
Replacement or Removal of Lender      68   

3.

    CONDITIONS; TERM OF AGREEMENT      68        3.1         Conditions
Precedent to the Initial Extension of Credit      68        3.2        
Conditions Precedent to all Extensions of Credit      71        3.3         Term
     71        3.4         Effect of Termination      71        3.5        
Early Termination by Borrower      72   

4.

    CREATION OF SECURITY INTEREST      72        4.1         Grant of Security
Interest      72        4.2         Negotiable Collateral      73        4.3  
      Collection of Accounts, General Intangibles, and Negotiable Collateral   
  73        4.4         Filing of Financing Statements; Delivery of Additional
Documentation Required      73        4.5         Power of Attorney      74     
  4.6         Right to Inspect      74        4.7         Deposit Accounts     
75        4.8         Delivery of Instruments, Certificated Securities and
Chattel Paper      75        4.9         Investment Property      76       
  4.10       Code and Other Remedies      76          4.11       Waiver;
Deficiency      77   

 

i



--------------------------------------------------------------------------------

5.

    REPRESENTATIONS AND WARRANTIES      77        5.1         Title, No
Encumbrances      77        5.2         Eligible Accounts      78        5.3  
      Eligible Inventory      78        5.4         Location of Collateral     
78        5.5         Inventory Records      78        5.6         State of
Incorporation; Location of Chief Executive Office; FEIN; Organizational ID
Number      78        5.7         Due Organization and Qualification;
Subsidiaries      79        5.8         Due Authorization; No Conflict      79
       5.9         Litigation      80        5.10       No Material Adverse
Change      80        5.11       Fraudulent Transfer      80        5.12      
Employee Benefits      80        5.13       Environmental Condition      81     
  5.14       Brokerage Fees      81        5.15       Intellectual Property     
81        5.16       Leases      81        5.17       Deposit Accounts      81
       5.18       Complete Disclosure      81        5.19       Indebtedness   
  82        5.20       Credit Card Receipts      82        5.21       Margin
Stock      82        5.22       Equipment      82        5.23       Investment
Property      82        5.24       Pledged Intellectual Property      83       
5.25       Anti-Terrorism Laws      83        5.26       RESERVED      84       
5.27       Taxes      84        5.28       Insurance      85   

6.

    AFFIRMATIVE COVENANTS      85        6.1         Accounting System      85
       6.2         Collateral Reporting      85        6.3         Financial
Statements, Reports, Certificates      85        6.4         Returns      88   
    6.5         Maintenance of Properties      88        6.6         Taxes     
88        6.7         Insurance      88        6.8         Location of Inventory
     89        6.9         Compliance with Laws      89        6.10       Leases
     89        6.11       Existence      89        6.12       Environmental     
90   

 

ii



--------------------------------------------------------------------------------

    6.13       Disclosure Updates      90        6.14       Formation of
Subsidiaries      90        6.15       Cash Management Agreements      91       
6.16       RESERVED      91        6.17       Further Assurances      91   

7.

    NEGATIVE COVENANTS      91        7.1         Indebtedness      91       
7.2         Liens      93        7.3         Restrictions on Fundamental
Changes/Disposal of Assets      94        7.4         Change Name      95       
7.5         Nature of Business      95        7.6         Amendments      95   
    7.7         Change of Control      95        7.8         Distributions     
96        7.9         Accounting Methods      97        7.10       Investments
     97        7.11       Transactions with Affiliates      97        7.12      
Use of Proceeds      98        7.13       Equitable Lien; No Further Negative
Pledges      98        7.14       Sales and Lease-Backs      98        7.15   
   Minimum Availability      99        7.16       Reserved      99        7.17
      Reserved      99        7.18       Restricted Payments      99   

8.

    EVENTS OF DEFAULT      99   

9.

    THE LENDER GROUP’S RIGHTS AND REMEDIES      102        9.1         Rights
and Remedies      102        9.2         Remedies Cumulative      104   

10.

    TAXES AND EXPENSES      104   

11.

    WAIVERS; INDEMNIFICATION      104        11.1       Demand; Protest; etc.   
  104        11.2       The Lender Group’s Liability for Borrower Collateral   
  105        11.3       Indemnification      105   

12.

    NOTICES      105   

13.

    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER      106   

14.

    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS      107        14.1      
Assignments and Participations      107        14.2       Successors      110   

 

iii



--------------------------------------------------------------------------------

15.

    AMENDMENTS; WAIVERS      111        15.1       Amendments and Waivers     
111        15.2       Replacement of Holdout Lender      112        15.3      
No Waivers; Cumulative Remedies      112   

16.

    AGENT; THE LENDER GROUP      113        16.1       Appointment and
Authorization of Agent      113        16.2       Delegation of Duties      114
       16.3       Liability of Agent      114        16.4       Reliance by
Agent      114        16.5       Notice of Default or Event of Default      115
       16.6       Credit Decision      115        16.7       Costs and Expenses;
Indemnification      116        16.8       Agent in Individual Capacity      116
       16.9       Successor Agent      117        16.10       Lender in
Individual Capacity      117        16.11       Taxes      117        16.12   
   Collateral Matters      120        16.13       Restrictions on Actions by
Lenders; Sharing of Payments      121        16.14       Agency for Perfection
     122        16.15       Payments by Agent to the Lenders      122       
16.16       Concerning the Collateral and Related Loan Documents      122       
16.17       Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information      122        16.18       Several
Obligations; No Liability      123        16.19       Legal Representation of
Agent      124   

17.

    GUARANTY      124        17.1       Guaranty of the Obligations      124   
    17.2       Contribution by Guarantors      124        17.3       Payment by
Guarantors      125        17.4       Liability of Guarantors Absolute      126
       17.5       Waivers by Guarantors      127        17.6       Guarantors’
Rights of Subrogation, Contribution, Etc.      128        17.7      
Subordination Of Other Obligations      129        17.8       Continuing
Guaranty      129        17.9       Authority of Guarantors or Borrower      129
       17.10       Financial Condition of Borrower      129        17.11      
Bankruptcy, Etc.      130        17.12       Limitation of Liability      130   
    17.13       Keepwell      131   

18.

    GENERAL PROVISIONS      131        18.1       Effectiveness      131       
18.2       Section Headings      131        18.3       Interpretation      131
       18.4         Severability of Provisions      131        18.5      
Amendments in Writing      131        18.6       Counterparts; Telefacsimile
Execution      132        18.7       Revival and Reinstatement of Obligations   
  132        18.8       Confidentiality      132        18.9       Patriot Act
Notice      133        18.10       Integration      133   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Form of Seasonal Borrowing Period Notice

Exhibit C-1

   Form of Compliance Certificate

Exhibit D

   Form of DDA Notification

Exhibit L-1

   Form of LIBOR Notice

Exhibit M

   Form of Borrowing Base Certificate

Schedule A-1

   Agent’s Account

Schedule A-2

   Authorized Persons

Schedule C-1

   Commitments

Schedule D-1

   Designated Account

Schedule E-1

   Eligible Inventory Locations

Schedule F-1

   Freight Forwarders

Schedule P-1

   Permitted Liens

Schedule 2.8(a)

   Cash Management Banks

Schedule 5.4

   Locations of Inventory

Schedule 5.6(a)

   States of Organization

Schedule 5.6(b)

   Chief Executive Offices

Schedule 5.6(c)

   FEINs

Schedule 5.7(b)

   Capitalization of Borrower

Schedule 5.7(c)

   Capitalization of Borrower’s Subsidiaries

Schedule 5.9

   Litigation

Schedule 5.13

   Environmental Matters

Schedule 5.17

   Deposit Accounts

Schedule 5.19

   Permitted Indebtedness

Schedule 5.20

   Credit Card Processors

Schedule 5.23

   Investment Property

Schedule 5.24

   Intellectual Property

Schedule 6.2

   Collateral Reporting

Schedule 7.10

   Investments

Schedule 7.11

   Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

LOAN, GUARANTY AND SECURITY AGREEMENT

THIS LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), is entered into
as of February 20, 2009, by and among, on the one hand, the lenders identified
on the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (successor by merger to Wells Fargo Retail Finance, LLC), as
administrative agent for the Lenders and joint lead arranger (“Agent”), and CIT
CAPITAL SECURITIES LLC, a Delaware limited liability company, as syndication
agent and as joint lead arranger, and, on the other hand, GORDMANS, INC., a
Delaware corporation (“Borrower”) and the Guarantors identified on the signature
pages hereof (together with Borrower, the “Credit Parties” and each individually
as a “Credit Party”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Excess Availability at least equal to the greater of (i) twenty five
percent (25%) of the Loan Cap and (ii) $20,000,000. For purposes of this
Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event shall
be deemed continuing at the Agent’s option (i) so long as such Event of Default
has not been waived, and/or (ii) if the Accelerated Borrowing Base Delivery
Event arises as a result of the Borrower’s failure to achieve Excess
Availability as required hereunder, until Excess Availability has exceeded the
greater of (i) twenty five percent (25%) of the Loan Cap and (ii) $20,000,000,
for sixty (60) consecutive calendar days, in which case an Accelerated Borrowing
Base Delivery Event shall no longer be deemed to be continuing for purposes of
this Agreement; provided that an Accelerated Borrowing Base Delivery Event shall
be deemed continuing (even if an Event of Default is no longer continuing and/or
Excess Availability exceeds the required amount for sixty (60) consecutive days)
at all times after an Accelerated Borrowing Base Delivery Event has occurred and
been discontinued on two (2) previous occasions in any twelve (12) month period.
The termination of an Accelerated Borrowing Base Delivery Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Accelerated Borrowing Base Delivery Event in the event that the conditions set
forth in this definition again arise.

“Accelerated Monitoring Event” means the failure of the Borrower to maintain
Excess Availability at least equal to forty percent (40%) of the Borrowing Base.
For purposes of this Agreement, the occurrence of an Accelerated Monitoring
Event shall be deemed continuing, at the Agent’s option, until Availability has
exceeded forty percent (40%) of the Borrowing Base



--------------------------------------------------------------------------------

for sixty (60) consecutive calendar days, in which case an Accelerated
Monitoring Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of an Accelerated Monitoring Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Accelerated
Monitoring Event in the event that the conditions set forth in this definition
again arise.

“Acceptable Document” means a negotiable bill of lading that is (i) issued by a
Common Carrier which is in physical possession of such Inventory, (ii) issued to
the order of Borrower, or to the order of Agent, (iii) is subject to Agent’s
perfected first priority security interest and (iv) is otherwise in form and
substance acceptable to Agent in its Permitted Discretion.

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible when used with
respect to Credit Card Receivables, “Account Debtor” means the respective Credit
Card Processors.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or any of its
Affiliates for the account of any Credit Party.

“Additional Commitment Lender” has the meaning specified in Section 2.2(a)(iii).

“Additional Documents” has the meaning set forth in Section 4.4(c).

“Advance Rates” means the percentage rates set forth in the definition of
“Borrowing Base”, as such percentage rates may be modified pursuant to
Section 2.1(b).

“Advances” means Revolving Loans.

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and
Section 7.11 hereof: (a) any Person which owns directly or indirectly 20% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 20% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person.

 

-2-



--------------------------------------------------------------------------------

“Agent” means Wells Fargo Bank, National Association, in its capacity as
arranger and administrative agent hereunder, and any successor thereto.

“Agent Advances” has the meaning set forth in Section 2.4(e)(i).

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by the Credit Parties to Agent under
this Agreement or the other Loan Documents.

“Aggregate Payments” has the meaning set forth in Section 17.2.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Margin” means, as of the Sixth Amendment Effective Date, the rates
for Base Rate Loans, LIBOR Rate Loans, Documentary Letters of Credit and Standby
Letters of Credit set forth below; provided that from the Sixth Amendment
Effective Date until the last day of the month ending September 30, 2013, the
Applicable Margin shall be the applicable rates per annum set forth below in
Level I:

 

Level

   Average Excess Availability    Base Rate
Loans     LIBOR
Rate Loans     Seasonal
Borrowing
Period Base
Rate Loans     Seasonal
Borrowing
Period LIBOR
Rate Loans     Standby
Letter of
Credit Fee     Documentary
Letter of
Credit Fee  

I

   Greater than
$40,000,000      0.50 %      1.50 %      1.25 %      2.25 %      1.50 %     
1.00 % 

II

   Less than or equal to
$40,000,000      0.75 %      1.75 %      1.50 %      2.50 %      1.75 %     
1.25 % 

The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, based upon the Average Excess Availability for the immediately
preceding calendar quarter.

“Asset Loss Event” means the loss, destruction or damage to or condemnation,
requisition, seizure or taking of, any assets of any Credit Party or any of its
Subsidiaries.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to any Person
(other than a Credit Party) or any exchange of property with any Person (other
than any exchange between Credit Parties), in one transaction or a series of
transactions, of all or any part of any Credit Party’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Stock of any

 

-3-



--------------------------------------------------------------------------------

Credit Party, other than (i) Inventory (or other assets) sold or leased in the
ordinary course of business, (ii) Cash Equivalents sold in the ordinary course
of business, (iii) any disposition which is deemed to have occurred in
connection with a casualty or taking (pursuant to the power of eminent domain,
condemnation or otherwise) event which results in a Credit Party or any landlord
of any Credit Party receiving insurance or condemnation proceeds, or
(iv) non-perpetual licenses of any Credit Party’s intellectual property (which
licenses may grant varying degrees of exclusivity provided that such Credit
Party retains an unlimited right to use the intellectual property which is the
subject of such licenses) which are entered into in the ordinary course of
business of such Credit Party, as such business is now or hereafter conducted in
compliance with this Agreement.

“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means those individuals identified on Schedule A-2, as such
schedule may be modified by written notice from Borrower to Agent from time to
time.

“Availability” means, as of any date of determination thereof by the Agent, the
result of (i) the Loan Cap, minus (b) the Revolver Usage.

“Average Excess Availability” means for any calendar quarter an amount equal to
the sum of the Excess Availability for each day of such calendar quarter divided
by the actual number of days in such calendar quarter, as determined by Agent,
which determination shall be conclusive absent manifest error.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market at approximately 11 a.m. (London time) 2 Business Days prior to
the commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of an
extant LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate
Loan) by Borrower in accordance with this Agreement, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate” and (c) the LIBOR Rate for an Interest Period of one month, plus
1%. The “prime rate” is a rate set by Wells Fargo based upon various factors
including Wells Fargo’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by Wells Fargo shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

-4-



--------------------------------------------------------------------------------

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to Title IV of ERISA for which any Credit Party or ERISA
Affiliate of any Credit Party has been an “employer” (as defined in Section 3(5)
of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Books” means each Credit Party’s now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of the Records of each
Credit Party relating to its business operations or financial condition, and all
of its goods or General Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Agent Advance.

“Borrowing Base” means, as of any date of determination, the result of without
duplication:

(a) the sum of:

(i) 90% of the amount of Eligible Accounts consisting of Credit Card
Receivables, plus

(b) (I) during any period other than a Seasonal Borrowing Period, 90% times the
then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible Landed
Inventory and (II) during each Seasonal Borrowing Period, 95% times the then
extant Net Liquidation Percentage times the cost or retail value as reflected in
the Borrower’s stock ledger report of Borrower’s Eligible Landed Inventory; plus

(c) the lowest of

(i) (I) during any period other than a Seasonal Borrowing Period, 90% times the
then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible
Distribution Center Inventory and (II) during each Seasonal Borrowing Period,
95% times the then extant Net Liquidation Percentage times the cost or retail
value as reflected in the Borrower’s stock ledger report of Borrower’s Eligible
Distribution Center Inventory, and

 

-5-



--------------------------------------------------------------------------------

(ii) $20,000,000, plus

(d) the lowest of

(i) (I) during any period other than the Seasonal Borrowing Period, 90% times
the then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible
In-Transit Inventory and (II) during the Seasonal Borrowing Period, 95% times
the then extant Net Liquidation Percentage times the cost or retail value as
reflected in the Borrower’s stock ledger report of Borrower’s Eligible
In-Transit Inventory, and

(ii) the lesser of (a) $15,000,000 and (b) 20% of the Borrowing Base, minus

(e) the sum of (i) the Landlord Lien Reserves, (ii) the Customer Liability
Reserves, (iii) the Inventory Reserves, and (iv) the aggregate amount of such
additional reserves, if any, established by Agent in accordance with
Section 2.1(b).

“Borrowing Base Certificate” has the meaning set forth in Schedule 6.2.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Massachusetts,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditure” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the equity
interests of, any other Person; provided, however, that the following shall not
constitute Capital Expenditures: (i) expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed from
insurance proceeds paid on account of the loss of or damage to the assets being
replaced or restored, (ii) expenditures to the extent that they are made by a
Credit Party or any of its Subsidiaries to effect leasehold improvements to any
property leased by such Person as lessee, to the extent that such expenses have
been reimbursed in cash by the landlord that is not a Credit Party or any of its
Subsidiaries, (iii) expenditures made in connection with the purchase of
furniture, fixtures and equipment to the extent they are actually paid for by a
third party (excluding any Credit Party or any of its Subsidiaries) and for
which no Credit Party or any of its Subsidiaries has provided or is required to
provide or incur, directly or indirectly, any consideration or monetary
obligations to such third party or any other person (whether before, during or
after such period), and (iv) the Specified Capital Expenditures.

 

-6-



--------------------------------------------------------------------------------

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means, as of any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from Standard &Poor’s Rating Group (“S&P”) or at least P-1 from Moody’s
Investors Service Inc. (“Moody’s”); (iii) commercial paper maturing no more than
one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s.

“Cash Management Account” has the meaning set forth in Section 2.8(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among the applicable
Credit Party, Agent, and one of the Cash Management Banks.

“Cash Management Bank” has the meaning set forth in Section 2.8(a).

“Certificated Security” means any certificated security (as that term is defined
in the Code).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

-7-



--------------------------------------------------------------------------------

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than the Sponsor Group
or any member thereof, becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 50%, of the Stock
of Borrower having the right to vote for the election of members of the Board of
Directors, (b) Borrower ceases to own, directly or indirectly, and control 100%
of the outstanding Stock of each subsidiary Guarantor, other than any Guarantor,
the stock of which was disposed of in an Asset Sale permitted by Section 7.3 or
(c) Parent ceases to own, directly or indirectly, and control 100% of the
outstanding stock of Borrower free and clear of all Liens except those
established herein and those that secure the Term Loan Indebtedness.

“Chattel Paper” means chattel paper (as that term is defined in the Code).

“Closing Date” means February 20, 2009.

“Closing Date Business Plan” means the set of Projections of Borrower for the 1
year period following the Closing Date (on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means the Credit Party Collateral and all other assets and
interests in assets and proceeds thereof now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted under any of the Loan Documents;
provided, however, that the Excluded Assets shall not constitute Collateral.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party’s Inventory or Books relating to Collateral, in each case,
in form and substance satisfactory to Agent in its Permitted Discretion.

“Collection Accounts” has the meaning set forth in Section 2.8(a).

“Collections” means all cash, checks, notes, instruments, and other items of
payment relating to the Collateral.

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 14.1.

 

-8-



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Carrier” means any Person listed on Schedule G-1, or such other Persons
as may be selected by Borrower after the date hereof who are reasonably
acceptable to Agent to perform transportation of Inventory within the United
States and who have executed and delivered a Common Carrier Agreement.

“Common Carrier Agreement” means a common carrier agreement in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed and
delivered to Agent by a Common Carrier and a Credit Party.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

“Concentration Accounts” has the meaning set forth in Section 2.8(a).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means for any period, for Ultimate Parent and its
Subsidiaries on a consolidated basis and without duplication, an amount equal to
the sum of (without duplication):

(a) Consolidated Net Income,

(b) Consolidated Net Interest Expense deducted in determining such Consolidated
Net Income,

(c) the amount of taxes, based on or measured by income, used or included in
determining such Consolidated Net Income,

(d) the amount of depreciation and amortization expense deducted in determining
such Consolidated Net Income,

(e) losses or expenses reflected in Consolidated Net Income as a result of
(A) amounts paid to Sponsor or any Sponsor Affiliates in respect of expense
reimbursements to the extent permitted under Section 7.11, and (B) accrued but
unpaid expenses payable to Sponsor permitted under Section 7.11,

 

-9-



--------------------------------------------------------------------------------

(f) costs and expenses incurred in connection with Investments permitted under
Section 7.10(c) and (d),

(g) costs and expenses incurred in connection with (i) acquisitions which are
ultimately not consummated so long as such costs and expenses do not exceed
$1,000,000 during any trailing twelve month period included in the calculation
of Consolidated EBITDA and (ii) the Permitted Distribution, the Term Loan
Indebtedness incurred on the Sixth Amendment Effective Date, the amendments to
the Loan Documents on the Sixth Amendment Effective Date and the related
transactions,

(h) fees, costs and expenses in connection with Store Closings in an aggregate
amount not to exceed $150,000 per fiscal year,

(i) Pre-Opening Costs incurred during such period that are permitted under the
definition of “Pre-Opening Costs”,

(j) to the extent not already included in the calculation of Consolidated Net
Income, proceeds from business interruption insurance, and

(k) non-cash charges resulting from the grant of stock options or other equity
related incentives to any director, officer or employee of Ultimate Parent or
any Subsidiary of Ultimate Parent pursuant to a written plan or agreement
approved by the Board of Directors of the applicable Person and other non-cash
items.

“Consolidated Net Income” means, with respect to Ultimate Parent and the
Subsidiaries for any period, the net income (or loss) of Borrower and the
Subsidiaries for such period without duplication, and solely to the extent
included in computing net income (or loss) but excluding from the determination
of Consolidated Net Income (without duplication) (a), any tax refunds, net
operating losses or other net tax benefits, (b) non-cash effects of discontinued
operations, (c) interest that is paid in kind, (d) any net gain attributable to
the write-up of any asset, and (e) any loss attributable to the write-down of
any asset (other than Accounts and Inventory); provided that any Non Financing
Leases shall be treated as operating leases for all purposes including the
calculation of Consolidated Net Income regardless of the GAAP treatment of such
Non Financing Leases.

“Consolidated Net Interest Expense” means with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries payable in
cash for such period determined on a consolidated basis and in accordance with
GAAP (including, without limitation, interest expense paid to Affiliates (other
than Credit Parties) of such Person), less (a) the sum of (i) interest income
(including interest paid-in-kind) for such period and (ii) gains for such period
on Hedge Agreements (to the extent not included in interest income above and to
the extent not deducted in the calculation of gross interest expense), plus
(b) the sum of (i) losses for such period on Hedge Agreements (to the extent not
included in such gross interest expense) and (ii) the upfront costs or fees for
such period associated with Hedge Agreements (to the extent not included in such
gross interest expense), in each case, determined on a consolidated basis and in
accordance with GAAP.

“Contributing Guarantors” has the meaning set forth in Section 17.2.

“Control Exercise Notice” has the meaning set forth in Section 2.8(c).

 

-10-



--------------------------------------------------------------------------------

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent, and each of which
is among Agent, the applicable Credit Party, and one of such Credit Party’s
Credit Card Processors, whereby, among other things, such Credit Card Processor
is irrevocably directed and agrees to transfer all proceeds of credit card
charges for sales by such Credit Party received by it (or other amounts payable
by such Credit Card Processor) into a designated Concentration Account on a
daily basis or such other periodic basis as Agent may otherwise direct.

“Credit Card Processor” means any Person (including an issuer of a credit card)
that acts as a credit card clearinghouse or remits payments due to any Credit
Party with respect to credit card charges accepted by such Credit Party.

“Credit Card Receivables” means, on any date of determination thereof, Accounts
consisting of rights of any Credit Party to payment by any Credit Card Processor
in connection with consumer retail sales for which such Credit Party has
accepted payment by means of charges to debit cards or major credit cards
(MasterCard, VISA, American Express, Discover, Private Label Credit Cards and
such other bank or non-bank credit or debit cards as may be approved by Agent in
its Permitted Discretion).

“Credit Party” means the Borrower and each Guarantor.

“Credit Party Collateral” means all of the now owned or hereafter acquired
right, title, and interest of each Credit Party in and to each of the following:

(a) all of the personal property now owned or at any time hereafter acquired by
any Credit Party or in which any Credit Party now has or at any time in the
future may acquire any right, title or interest, other than the Excluded Assets,
including all of each Credit Party’s Accounts, Chattel Paper, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Instruments, Intellectual
Property (but excluding any intent-to-use trademark applications), Inventory,
Investment Property, Letter-of-Credit Rights, Supporting Obligations and all
commercial tort claims;

(b) all books and records pertaining to any of the foregoing;

(c) all Proceeds and products of any of the foregoing; and

(d) all collateral security and guarantees given by any Person with respect to
any of the foregoing;

Provided, however, that Excluded Assets shall not constitute Credit Party
Collateral.

“Critical Monitoring Event” means the failure of the Borrower at any time to
maintain Excess Availability at least equal to $15,000,000. For purposes of this
Agreement, the occurrence of a Critical Monitoring Event shall be deemed
continuing, at the Agent’s option, until Availability has exceeded $15,000,000
for sixty (60) consecutive calendar days, in which case a Critical Monitoring
Event shall no longer be deemed to be continuing for purposes of this Agreement.
The termination of a Critical Monitoring Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Critical Monitoring
Event in the event that the conditions set forth in this definition again arise.

 

-11-



--------------------------------------------------------------------------------

“Customer Liabilities” means the Ultimate Parent and its Subsidiaries’ potential
liabilities to their customers, including in connection with merchandise
deposits, returns, merchandise credits, gift certificates and frequent shopper
programs.

“Customer Liabilities Reserve” means an amount equal to the lesser of (a) the
sum of 100% times the amount of reserves established by Borrower on its
financial statements in accordance with GAAP with respect to Customer
Liabilities comprised of customer cash deposits and layaway deposits plus 50%
times the amount of reserves established by Borrower on its financial statements
in accordance with GAAP with respect to Customer Liabilities (other than
customer cash deposits and layaway deposits but including gift cards) and
(b) other such amount as the Agent determines in its Permitted Discretion by
taking into account other factors that may reduce the probability that such
Customer Liabilities may be redeemed including the historic redemption rate, the
aging of the Customer Liabilities and the purposes and consideration for the
issuance of the Customer Liability.

“Customs Broker” means New Venture Brokers, Samuel Shapiro & Co., Inc., or such
other Persons as may be selected by Borrower after the date hereof who are
reasonably acceptable to Agent to perform port of entry services to accept and
process Inventory imported by Borrower and who have executed and delivered a
Customs Broker Agreement.

“Customs Broker Agreement” means a custom broker agreement in form and substance
satisfactory to Agent in its Permitted Discretion, duly executed and delivered
to Agent by a Customs Broker and Borrower.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“DDA Notification” means a written notice in the form of Exhibit D.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default; provided, however,
that for purposes of Section 3.2(b), the term “Default” shall not include any
event, condition or default that, with the giving of notice, the passage of
time, or both, would become an Event of Default under Section 8.2(c).

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within two (2) Business Days
after the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a Settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) has notified the Borrowers, the Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by the
Agent) under which it has committed to extend credit, (d) failed, within one
(1) Business Day after written request by the Agent, to confirm that it will
comply

 

-12-



--------------------------------------------------------------------------------

with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
under the Agreement on the date that it is required to do so under the
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of each Credit Party identified
on Schedule D-1.

“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is reasonably satisfactory to Agent.

“Distribution Centers” means the distribution center of the Credit Parties
located at 9202 F Street, Omaha NE 68127, the distribution center of the Credit
Parties located at 1801 Innovation Boulevard, Clayton, IN 43118 (to the extent
being used as such), or such other distribution center or centers as may be
selected by Borrower after the date hereof.

“Documents” means any Document (as that term is defined in the Code).

“Dollars” or “$” means United States dollars.

“Eligible Accounts” means those Accounts consisting of Credit Card Receivables
in each case (for all such Accounts) that are created by any Credit Party in the
ordinary course of its business, that arise out of such Credit Party’s sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in its Permitted Discretion to address the results of any audit
performed by Agent from time to time after the Closing Date. In determining the
amount to be included, Eligible Accounts shall be calculated at face value, net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:

 

-13-



--------------------------------------------------------------------------------

(a) Credit Card Receivables that the applicable Credit Card Processor has failed
to pay within 5 Business days after the applicable sale date;

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts that are not payable in Dollars,

(d) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Agent in its Permitted Discretion (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent, or (z) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Agent in its Permitted Discretion,

(e) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, or as to which any Credit Party has
received notice of an imminent Insolvency Proceeding or a material impairment of
the financial condition of such Account Debtor,

(f) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
or

(g) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien and are not subject to a Credit Card Agreement.

“Eligible Distribution Center Inventory” means Inventory that does not qualify
as Eligible Landed Inventory solely because it is located at the Distribution
Centers or is en route from the Distribution Centers to a location set forth on
Schedule E-1.

“Eligible Domestic In-Transit Inventory” means those items of Inventory that do
not qualify as Eligible Distribution Center Inventory or Eligible Landed
Inventory solely because they are not in a Distribution Center or in transit
from a Distribution Center to a location set forth on Schedule E-1 or in a
location set forth on Schedule E-1 or in transit among such locations or because
a Credit Party does not have good, valid, marketable title to such Inventory,
but as to which (a) such Inventory currently is, and has been for a period not
exceeding ten (10) days, in transit (whether by vessel, air, or land) within the
United States to a Distribution Center or a location set forth on Schedule E-1,
(b) (i) Agent has satisfied itself that a final sale of such Inventory to a
Credit Party has occurred and such Credit Party is the sole owner of such
Inventory, no default shall exist under any agreement in effect between the
vendor of such Inventory and a Credit Party which would permit such vendor, and
reasonably be expected to cause such vendor, under any applicable law (including
the UCC) to divert, reclaim or stop shipment of such Inventory, (ii) the vendor
of such Inventory is an Eligible Vendor, (iii) Agent

 

-14-



--------------------------------------------------------------------------------

has received evidence satisfactory to it that all counterparts of the original
Acceptable Documents evidencing such Inventory are in the possession, in the
United States, of Agent or an agent of Agent, and (iv) such Inventory is in the
possession of a Common Carrier that has issued a Acceptable Document or in the
possession of a Credit Party as a result of delivery of such Acceptable Document
by Agent to such Credit Party (c) such Inventory is insured against types of
loss, damage, hazards, and risks, and in amounts, satisfactory to Agent in its
Permitted Discretion, and (d) such Credit Party has certified to Agent (pursuant
to an applicable borrowing base certificate delivered pursuant to Schedule
6.2(a)) that certifies that, to the knowledge of such Credit Party, such
Inventory meets all of such Credit Party’s representations and warranties
contained in the Loan Documents concerning Eligible Inventory, that to the
knowledge of such Credit Party there is no reason why such Inventory would not
be accepted by a Credit Party when it arrives at a Distribution Center or a
location set forth on Schedule E-1, and that the shipment as evidenced by the
documents conforms to the related order documents. Delivery of each borrowing
base certificate pursuant to Schedule 6.2(a) shall constitute a representation
and warranty by such Credit Party that the Inventory listed (or otherwise
treated) therein as being Eligible Domestic In-Transit Inventory satisfies the
foregoing definition; provided Eligible Domestic In-Transit Inventory shall not
include any Inventory being held at a Distribution Center.

“Eligible In-Transit Inventory” means Eligible Domestic In-Transit Inventory
and, without duplication, those items of Inventory that do not qualify as
Eligible Distribution Center Inventory or Eligible Landed Inventory solely
because they are not in a Distribution Center or in transit from a Distribution
Center to a location set forth on Schedule E-1 or in a location set forth on
Schedule E-1 or in transit among such locations, but as to which (a) such
Inventory currently is, and has been for a period not exceeding sixty (60) days,
in transit (whether by vessel, air, or land) from a location outside of the
United States to a Distribution Center or a location set forth on Schedule E-1,
(b) title to such Inventory has passed to a Credit Party, (c) such Inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
satisfactory to Agent in its Permitted Discretion, (d) such Inventory is in the
possession or control of a Freight Forwarder then subject to a Freight Forwarder
Agreement or a Customs Broker then subject to a Customs Broker Agreement (in
each case, in the United States) and the same is either (1) prepaid Inventory,
or (2) Inventory the purchase of which is supported by a Qualified Import Letter
of Credit a telefacsimile copy of which a Credit Party has received from the
Underlying Issuer which issued the Underlying Letter of Credit and as to which a
Credit Party also has received a confirmation from such Underlying Issuer that
such document is in-transit by air-courier to a Credit Party and (e) such Credit
Party has certified to Agent (pursuant to an applicable borrowing base
certificate delivered pursuant to Schedule 6.2(a)) that certifies that, to the
knowledge of such Credit Party, such Inventory meets all of such Credit Party’s
representations and warranties contained in the Loan Documents concerning
Eligible Inventory, that to the knowledge of such Credit Party there is no
reason why such Inventory would not be accepted by a Credit Party when it
arrives at a Distribution Center, and that the shipment as evidenced by the
documents conforms to the related order documents. Delivery of each Borrowing
Base Certificate pursuant to Schedule 6.2(a) shall constitute a representation
and warranty by such Credit Party that the Inventory listed (or otherwise
treated) therein as being Eligible In-Transit Inventory satisfies the foregoing
definition; provided Eligible In-Transit Inventory shall not include any
Inventory being held at a Distribution Center.

 

-15-



--------------------------------------------------------------------------------

“Eligible Inventory” means Eligible Landed Inventory, Eligible Distribution
Center Inventory or Eligible In-Transit Inventory, less any Reserves imposed by
the Agent.

“Eligible Landed Inventory” means Inventory consisting of first quality
(including as a result of repackaging) finished goods held for sale in the
ordinary course of each Credit Party’s business that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of the one or more
of the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in its Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost (determined on a perpetual basis) or market on a
basis consistent with such Credit Party’s historical accounting practices, but
excluding, for purposes of any such determination, the value of any capitalized
costs unrelated to the acquisition of Inventory. An item of Inventory shall not
be included in Eligible Landed Inventory if:

(a) a Credit Party does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the United States set forth on
Schedule E-1 (or in transit from one such location to another such location) as
such locations are updated by the Borrower from time to time by written notice
to Agent.

(c) it is located on real property leased by any Credit Party or in a contract
warehouse, unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises and, with respect to any Credit
Party’s chief executive office or Non-Owned Storage Facilities, is subject to a
Collateral Access Agreement,

(d) it is not subject to a valid and perfected first priority Agent’s Lien,

(e) it consists of goods returned or rejected by any Credit Party’s customers
unless such goods are repackaged and ready for sale in the ordinary course of
such Credit Party’s business, or

(f) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, mismatches, goods on display, return to vendor goods,
raw materials, goods returned to vendor, damaged goods, or goods that constitute
spare parts, packaging and shipping materials, supplies used or consumed in any
Credit Party’s business, bill and hold goods, defective goods, “seconds” or
Inventory acquired on consignment.

“Eligible Transferee” means any Person which is both: (1) either (a) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $250,000,000, (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets in excess of $250,000,000,
provided that such bank is acting through a branch or agency located in the
United States, (c) a finance company, insurance company, or other financial
institution or fund (excluding the Sponsor Group) that is engaged in making,
purchasing, or otherwise investing in

 

-16-



--------------------------------------------------------------------------------

commercial loans in the ordinary course of its business and having (together
with its Affiliates) total assets in excess of $250,000,000, (d) any Affiliate
(other than individuals) of a Lender, or (e) any other Person approved by Agent
and; (2) so long as no Event of Default has occurred and is continuing, approved
by Borrower (which approval of Borrower shall not be unreasonably withheld,
delayed, or conditioned). Notwithstanding the foregoing, neither the Sponsor
Group nor any Person which is an Affiliate of Borrower shall be an Eligible
Transferee without the prior written consent of the Required Lenders (which
consent shall not be unreasonably withheld).

“Eligible Vendor” is a vendor of Inventory to a Credit Party that has not
diverted, reclaimed or stopped shipment of any Inventory.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Credit Party, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Credit Party, or
any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now in
effect and in each case as amended, or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, in each case, to the extent binding on any Credit Party,
relating to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 USC § 9601 et seq.; the Solid Waste Disposal Act, 42 USC § 6901 et seq;
the Federal Water Pollution Control Act, 33 USC § 1251 et seq; the Toxic
Substances Control Act, 15 USC § 2601 et seq; the Clean Air Act, 42 USC § 7401
et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution
Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous Material
Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety and
Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

-17-



--------------------------------------------------------------------------------

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Credit Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Credit Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Credit Party and whose employees are aggregated with the
employees of any Credit Party under IRC Section 414(o).

“Event of Default” has the meaning set forth in Section 8.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of the
Credit Parties aged in excess of 75 days from the invoice date or 45 days from
the due date, in each case as determined by Agent in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Accounts” means (i) any payroll account so long as amounts on deposit
therein do not exceed the reasonably estimated payroll obligations of the Person
who maintains the account, (ii) any payroll withholding tax, benefits, escrow,
trust, customs or any other fiduciary account, and (iii) any zero balance
deposit account provided the amount on deposit therein does not exceed the
amount necessary to cover outstanding checks, amounts necessary to maintain
minimum deposit requirements and amounts necessary to pay the depositary
institution’s fees and expenses.

“Excluded Assets” means, collectively, (i) Excluded Equity, (ii) any assets,
other than Eligible In-Transit Inventory, located in a jurisdiction other than
the United States of America, (iii) any permit, license, any contractual
obligation or healthcare insurance receivable in connection with which any
Credit Party has any right, title to or interest (A) that requires the consent
of any Person other than a Credit Party or any of its Subsidiaries which has not
been obtained as a condition to the creation by such Credit Party of a Lien on
any right, title or interest in such permit, license, any contractual
obligation, healthcare insurance receivable or any Stock or stock equivalent
related thereto, (B) to the extent that any requirement of law applicable
thereto prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A)

 

-18-



--------------------------------------------------------------------------------

and (B), to the extent, and for as long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC or any
other requirement of law or (C) the grant of a security interest in such permit,
license or contractual obligation would reasonably be expected to result in the
loss of rights thereon or create a default thereunder, (iv) any “intent to use”
Trademark applications for which a statement of use has not been filed (but only
until such statement is filed), and (v) any assets of any foreign Subsidiary or
US Foreign HoldCo; provided, however, “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any first tier foreign Subsidiary or US Foreign HoldCo or any
equity interests of any lower tier foreign Subsidiary.

“Excluded Hedging Obligation”: shall mean, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Hedging Agreement if, and only to the
extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Hedging Agreement (or any guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 17.13 hereof) and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Swap Obligation under a
Hedging Agreement but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time.

“Excluded Subsidiary” means any (i) Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia and (ii) any US Foreign HoldCo.

“Excluded Taxes” means, with respect to the Agent, any Lender, any Participant,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Credit Parties hereunder, (a) Taxes imposed on
or measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any Other
Connection Taxes, (c) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which any Loan Party is
located, (d) in the case of a recipient that is not a “United States Person”
within the meaning of the IRC (other than an assignee pursuant to a request by
the Borrower under Section 2.16), any withholding Tax that is imposed on amounts
payable to such recipient at the time such recipient becomes a party hereto or a
Participant hereunder (or designates a new Lending Office), except to the extent
that such recipient (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding Tax pursuant to
Section 16.11(f), (d) any Taxes resulting from an Agent’s, a Lender’s or a
Participant’s failure or inability (other than as a result of a Change in Law)
to comply with the requirements of Section 16.11(a)-(c), and (e) any U.S.
federal withholding Tax imposed under FATCA.

 

-19-



--------------------------------------------------------------------------------

“Extraordinary Receipts” means any Net Cash Proceeds received by any Credit
Party or any of its Subsidiaries not in the ordinary course of business (and not
consisting of Asset Loss Event proceeds described in Section 2.6(b)(ii) hereof),
including, without limitation, (i) foreign, United States, state or local tax
refunds, (ii) pension plan reversions, (iii) proceeds of insurance (including
key man life insurance and casualty insurance but excluding business
interruption insurance), (iv) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action (excluding, so
long as any portion thereof that represents out-of-pocket losses by such
Person), (iii) indemnity payments (excluding any portion thereof that represents
the reimbursement of actual out-of-pocket losses by such Person) and (iv) any
purchase price adjustment (other than a working capital or other similar
purchase price adjustment) received in connection with any purchase agreement,
except to the extent such purchase price adjustment is used to pay taxes,
Indebtedness or other costs.

“Fair Share” has the meaning set forth in Section 17.2.

“Fair Share Contribution Amount” has the meaning set forth in Section 17.2.

“Fair Share Shortfall” has the meaning set forth in Section 17.2.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the IRC.

“Federal Funds Rate” means, for any day, a rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the rate published by the Federal Reserve Bank
of New York on the preceding Business Day or, if no such rate is so published,
the average rate per annum, as determined by Agent, quoted for overnight Federal
Funds transactions last arranged prior to such day.

“Fee Letter” means that certain fee letter dated as of June 1, 2011 among the
Borrower and the Agent.

“FEIN” means Federal Employer Identification Number.

“Fifth Amendment” means that certain Fifth Amendment to Loan Agreement dated as
of June 1, 2011 by and among Borrower, Agent and the Lenders signatory thereto.

“Fifth Amendment Effective Date” means the “Effective Date”, as defined in the
Fifth Amendment.

“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio,
determined on a Consolidated basis for Ultimate Parent and its Subsidiaries for
the most recent Measurement Period, of (a) Consolidated EBITDA minus the sum of
(i) Capital Expenditures

 

-20-



--------------------------------------------------------------------------------

(except those financed with Permitted Indebtedness (other than the Obligations
or the Term Loan Indebtedness) or the proceeds of equity issuances) plus
(ii) cash taxes paid, plus (iii) Restricted Payments made by Ultimate Holdings
to purchase, redeem or otherwise acquire or retire for value of any Stock held
by an employee in connection with the termination of employment, death or
disability of that employee of any Credit Party), to (b) Fixed Charges.

“Fixed Charges” means the sum, determined on a consolidated basis for Ultimate
Parent and its Subsidiaries for the most recent 12 consecutive Fiscal Months, of
(a) Consolidated Net Interest Expense paid or payable in cash (and, for the
avoidance of doubt, excluding those paid-in-kind or capitalized), plus
(b) scheduled principal payments made or required to be made on Indebtedness
(excluding the Obligations) in cash.

“Fixtures” means all of the following, whether now owned or hereafter acquired
by a Credit Party: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

“Freight Forwarder” means any Person listed on Schedule F-1, or such other
Persons as may be selected by Borrower after the date hereof who are reasonably
acceptable to Agent to perform freight forwarding or international
transportation of Inventory imported by Borrower and who have executed and
delivered a Freight Forwarder Agreement.

“Freight Forwarder Agreement” means a freight forwarder agreement in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed and
delivered to Agent by a Freight Forwarder and Borrower.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Guarantor” has the meaning set forth in Section 17.2.

“Funding Losses” has the meaning set forth in Section 2.14(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, route lists,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all Supporting Obligations in respect thereof.

“Gordmans Acquisition” means the merger and other transactions contemplated by
that certain Agreement and Plan of Merger, dated as of September 5, 2008, as
amended, by and among Parent, Midwest Shoppes Integrated, Inc. a Delaware
corporation and a direct wholly-owned subsidiary of Parent, Gordmans, Inc., a
Delaware corporation and Jeffrey J. Gordman, as stockholders’ representative.

 

-21-



--------------------------------------------------------------------------------

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

“Guaranteed Obligations” has the meaning set forth in Section 17.1.

“Guarantor” means Ultimate Parent, Parent and any Subsidiary of Borrower (other
than any Excluded Subsidiary).

“Guaranty” means the guaranty of each Guarantor set forth in Section 17.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by any Credit Party that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Credit Party’s exposure to fluctuations in interest
or exchange rates, loan, credit exchange, security, or currency valuations or
commodity prices.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“Increase Effective Date” has the meaning specified in Section 2.2(a)(iv).

“Indebtedness” means, without duplication, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, or other financial
products, (c) all obligations as a lessee under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of a Person
or its Subsidiaries, irrespective of whether such obligation or liability is
assumed, (e) all obligations to

 

-22-



--------------------------------------------------------------------------------

pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations owing under Hedge Agreements, and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
member of the Lender Group under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Instrument” means instrument (as that term is defined in the Code).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, provincial
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

“Intellectual Property” means patents, trade names, trade secrets, trademarks,
service marks, copyrights, and registrations and applications for registrations
of any of the foregoing.

“Intellectual Property Security Agreement” means each of those Intellectual
Property Security Agreements entered into by Borrower and any Guarantor dated as
of the Closing Date in favor of the Agent.

“Intercompany Note” means any promissory note evidencing loans made by any
Credit Party to any Subsidiary.

“Interest Expense” means for any period interest expense determined in
accordance with GAAP of Ultimate Parent and its Subsidiaries for such period.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter, as elected by the
Borrower pursuant to Section 2.14 and subject to Section 2.14(d)(ii)(y);
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the

 

-23-



--------------------------------------------------------------------------------

LIBOR Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (c) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (d) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
1, 2, 3, or 6 months after the date on which the Interest Period began, as
applicable, and (e) Borrower may not elect an Interest Period which will end
after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves” means reserves (determined from time to time by Agent in
its Permitted Discretion) for the estimated costs relating to unpaid freight
charges, freight forwarder fees and charges, demurrage fees, warehousing or
storage charges, taxes, duties, and other similar unpaid costs associated with
the acquisition of Eligible Inventory by Borrower.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WELLS FARGO or any Affiliate thereof or any other Lender
that, at the request of Borrower and with the consent of Agent, agrees, in such
Lender’s sole discretion, to become an Issuing Lender for the purpose of issuing
L/Cs or L/C Undertakings pursuant to Section 2.13.

“Knowledge” as to any Person means the actual knowledge of such Person, assuming
a level of inquiry by such Person consistent with the level of inquiry
(including, without limitation, review of documents and discussion with
officers, directors and employees of the Ultimate Parent and its Subsidiaries)
which a reasonable Person holding the title and/or training of such Person would
conduct given the circumstances as to which such Person’s Knowledge is being
referenced.

“Landlord Lien Reserve” means, without limitation of Section 2.1(b), with
respect to any Leased Store Location for which a Collateral Access Agreement is
not available, a reserve for rent for two months for full rental obligations in
any Landlord Lien State as may be established by Agent, in its Permitted
Discretion.

 

-24-



--------------------------------------------------------------------------------

“Landlord Lien State” means each of Pennsylvania, Virginia and Washington.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C” has the meaning set forth in Section 2.13(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning set forth in Section 2.13(a).

“Leased Store Location” means any Gordmans store for which any Credit Party has
a leasehold interest.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, (a) individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent and (b) individually, Wells Fargo or
any of its Affiliates with respect to the Obligations referred to in clause
(b) of the definition of Obligations.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Credit Party under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with any Credit Party, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and UCC searches),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) set forth in the Loan Documents),
(c) reasonable costs and expenses incurred by Agent in the disbursement of funds
to any Credit Party or other members of the Lender Group (by wire transfer or
otherwise), (d) reasonable charges paid or incurred by Agent resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to audit examinations
of the Books to the extent of the fees and charges (and up to the amount of any
limitation) set forth in the Loan Documents, (g) reasonable costs and expenses
of third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Credit Party, (h) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys

 

-25-



--------------------------------------------------------------------------------

fees) incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning any Credit Party or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as such Lender may from time to time notify the Borrower and the Agent.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Rights” means any Letter of Credit Rights (as that term is
defined in the Code).

“Letter of Credit Side Letter” means that certain side letter between the
Borrower and Agent dated as of the Closing Date and relating to the issuance of
Letters of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning set forth in Section 2.14(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Lien” means any lien or security interest arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
security agreement, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also includes reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting Real
Property.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Loan, a Swing Loan, or an Equipment Loan.

 

-26-



--------------------------------------------------------------------------------

“Loan Account” has the meaning set forth in Section 2.11.

“Loan Cap” means, as of any date of determination, the lesser of (A) the
Borrowing Base and (B) the Maximum Revolver Amount.

“Loan Documents” means this Agreement, the Term Loan Intercreditor Agreement,
any Permitted Equipment Indebtedness Intercreditor Agreement, the Letter of
Credit Side Letter, the Cash Management Agreements, the Credit Card Agreements,
the Disbursement Letter, the Fee Letter, the Letters of Credit, the Officers’
Certificate, any note or notes executed by Borrower in connection with this
Agreement and payable to a member of the Lender Group, and any other agreement
entered into, now or in the future, by any Credit Party and the Lender Group in
connection with this Agreement or otherwise relating to the Obligations.

“Management Agreement” means the Consulting Agreement, dated as of the date
hereof, between Sun Capital Partners Management V, LLC and the Borrower, as
amended, restated, supplemented or otherwise modified from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
impairment of the Credit Parties’ ability, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of any Credit Party or otherwise.

“Maturity Date” has the meaning set forth in Section 3.3.

“Maximum Revolver Amount” means $80,000,000, as of the Sixth Amendment Effective
Date, and as may be subsequently increased pursuant to Section 2.2 hereof or
decreased pursuant to Section 3.5 hereof.

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of the Borrower.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Net Cash Proceeds” means for any Person with respect to:

(a) any Asset Sale, the aggregate cash proceeds (including cash proceeds
received by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by such Person
pursuant to such disposition, net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees); (ii) taxes paid or reasonably estimated by such
Person to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements and any tax
distributions reasonably expected to be made with respect thereto);
(iii) amounts required to be applied to the repayment

 

-27-



--------------------------------------------------------------------------------

of any Indebtedness secured by a Permitted Lien having priority over the Liens
of Agent under and in accordance with the Loan Documents on the asset subject to
such disposition (other than the Obligations); (iv) the direct costs relating to
or associated with the relocation of assets; and (v) any amount required to be
provided by such Person, as a reserve, in accordance with GAAP against any
liabilities associated with such disposition including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with any such Asset Sale; provided, however, that the amount of any
such reserve, at the time that such reserve is no longer required in accordance
with GAAP and to the extent that such amount is not actually applied to the
liability for which it was reserved, shall be deemed to be part of the Net Cash
Proceeds of such disposition and remitted to Agent for application to the Loans
in accordance with the terms of Section 2.6;

(b) any Asset Loss Event or Extraordinary Receipts, the aggregate cash proceeds
received by such Person in connection therewith (other than cash proceeds
constituting business interruption insurance), net of (i) the direct costs
incurred in collecting such amount, and (ii) taxes paid or reasonably estimated
by such Person to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements and any tax
distributions reasonably expected to be made with respect thereto); provided,
however, that the amount of such estimated taxes in excess of the amount of
taxes actually paid shall be deemed to be part of the Net Cash Proceeds of such
disposition and remitted to Agent for application to the Loans in accordance
with the terms of Section 2.6; and

(c) any sale, issuance or incurrence of Indebtedness by any Person, the
aggregate cash proceeds received (directly or indirectly) by such Person
pursuant to such sale, issuance or incurrence, net of the direct costs relating
to such sale, or issuance (including legal, accounting and investment banking
fees).

“Net Liquidation Percentage” means the percentage of the perpetual value of each
Credit Party’s Eligible Inventory that is estimated to be recoverable in an
orderly liquidation of such Inventory as determined from time to time by a
qualified appraisal company selected by Agent subject to Agent’s satisfactory
review.

“New Stores” means new stores acquired or opened in the ordinary course of
business.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non Financing Leases” means leases with respect to Leased Store Locations
whether or not such leases are treated as capital or operating leases under GAAP
so long as such leases are not, as a matter of economic substance, a secured
financing transaction or other means of financing the acquisition or maintenance
of such service center.

“Non-Owned Storage Facility” means any distribution center or warehouse facility
leased by any Credit Party, together with any other location where Inventory of
any Credit Party is stored or held pursuant to a lease, bailment, warehousing or
similar arrangement, which location (a) is not owned by a Credit Party, and
(b) is not a Leased Store Location.

 

-28-



--------------------------------------------------------------------------------

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by any Credit Party to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all Lender Group Expenses that the Credit Parties are required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all obligations,
liabilities, contingent reimbursement obligations, fees, and expenses owing by
any Credit Party to Wells Fargo or any of its Affiliates with respect to credit
cards, credit card processing services, debit cards, purchase cards, ACH
Transactions, cash management, including controlled disbursement, accounts or
services, supply chain finance services including, without limitation, trade
payable services and supplier accounts receivable purchases, or transactions
under Hedge Agreements (and including any obligations of a Credit Party to the
Agent or any member of the Lender Group with respect to participations of such
Person in any of the foregoing). Notwithstanding anything herein to the
contrary, the Obligations of any Guarantor shall not include any Excluded
Hedging Obligations. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“Obligee Guarantor” has the meaning set forth in Section 17.7.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Agent in its Permitted Discretion.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Other Connection Taxes” means, with respect to any member of the Lender Group,
Taxes imposed as a result of a present or former connection between such member
of the Lender Group and the jurisdiction imposing such Tax (other than
connections arising from such member of the Lender Group having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

 

-29-



--------------------------------------------------------------------------------

“Overadvance” has the meaning set forth in Section 2.6.

“Parent” means Gordmans Intermediate Holdings Corp., a Delaware corporation
(formerly known as Midwest Shoppes Intermediate Holding Corp.).

“Participant” has the meaning set forth in Section 14.1(e).

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“Pay-Off Letter” means a letter, in form and substance reasonably satisfactory
to Agent, from Existing Lender to Agent respecting the amount necessary to repay
in full all of the obligations of each Credit Party owing to Existing Lender and
obtain a release of all of the Liens existing in favor of Existing Lender in and
to the assets of any Credit Party.

“Perfection Certificate” means a perfection certificate executed by the Borrower
and each Credit Party in the form previously delivered by Agent to Borrower.

“Permitted Discretion” means a determination made by the Agent in good faith in
the exercise of commercially reasonable business judgment determined in
accordance with commercially reasonable credit procedures for secured lending
transactions.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) abandonment of
immaterial Intellectual Property in the reasonable business discretion of the
Credit Parties and (e) Store Closings in any fiscal year of the Borrower not in
excess of the Store Closing Basket.

“Permitted Distribution” means a distribution or dividend made by the Borrower,
directly or indirectly, to Ultimate Parent and by Ultimate Parent to holders of
its Stock within 30 days after the Sixth Amendment Effective Date with proceeds
of the Term Loan Indebtedness in an aggregate not to exceed $70,000,000.

“Permitted Equipment Indebtedness” has the meaning set forth in Section 7.1(p).

“Permitted Equipment Indebtedness Documentation” has the meaning set forth in
Section 7.1(p).

“Permitted Equipment Indebtedness Intercreditor Agreement” has the meaning set
forth in Section 7.1(p).

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments made by one

 

-30-



--------------------------------------------------------------------------------

Credit Party in another Credit Party, (e) Investments received in settlement of
amounts due to any Credit Party effected in the ordinary course of business or
owing to any Credit Party as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of
such Credit Party, (e) so long as no Default or Event of Default shall have
occurred and be continuing, loans to employees of the Credit Parties for
relocation expenses in an aggregate outstanding amount not to exceed $1,250,000
at any time; (f) so long as no Default or Event of Default shall have occurred
and be continuing, loans to employees of the Credit Parties in an aggregate
outstanding amount not to exceed $250,000 at any time and (g) Investments in
bonds issued by a Governmental Authority in connection with the lease of
property or equipment by any Credit Party from such Governmental Authority,
provided that such bonds are secured by the lease payments required to be made
by such Credit Party with respect to such leased property and are issued in
transactions which are in form and substance substantially similar to those in
which the Investments described on Schedule 7.10 were made.

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder and are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, (d) the interests of lessors under operating leases, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (f) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (g) Liens arising from deposits made in
connection with obtaining worker’s compensation or other unemployment insurance,
(h) Liens or deposits to secure performance of bids, tenders, or leases incurred
in the ordinary course of business and not in connection with the borrowing of
money, (i) Liens granted as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of business, (j) Liens
resulting from any judgment or award that is not an Event of Default hereunder,
(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, (l) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods and (m) Liens granted to the Term Loan Agent to secure the
Term Loan Indebtedness so long as such Liens are subject to the Term Loan
Intercreditor Agreement.

“Permitted Protest” means the right of any Credit Party to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Credit Party,
as applicable, in good faith, (c) Agent is reasonably satisfied that, while any
such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens, and (d) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.

 

-31-



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness (i) outstanding as of the Sixth Amendment Effective
Date or (ii) incurred after the Sixth Amendment Effective Date in an aggregate
principal amount outstanding at any one time not in excess of $15,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Pledged Equity” means the equity interests listed on Schedule 5.23, together
with any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Credit Party while this Agreement is in effect;
provided that in no event shall any Excluded Equity be pledged.

“Pledged Notes” means all promissory notes listed on Schedule 5.23, all
Intercompany Notes at any time issued to any Credit Party and all other
promissory notes issued to or held by any Credit Party (other than
(a) promissory notes issued in connection with extensions of trade credit by any
Credit Party in the ordinary course of business and (b) any individual
promissory note which is less than $10,000 in principal amount, up to an
aggregate of $50,000 for all such promissory notes excluded under this clause
(b)).

“Pre-Opening Costs” means start-up cash expenses incurred with respect to the
opening and organizing of any New Store (including, but not limited to, the cost
of feasibility studies, staff-training and recruiting, and travel costs for
employees engaged in such start-up activities); provided, however, that the
aggregate amount of such Pre-Opening Costs does not exceed $500,000 with respect
to any individual New Store and the aggregate amount of all Pre-Opening Costs
for all New Stores does not exceed $6,000,000 for any trailing twelve-month
period.

“Private Label Credit Cards” means any private label credit card issued by
Alliance Data Systems or another major credit card provider, in each case for
which the credit card relationship with the holder of the credit card involves
no risk or other liability to any Credit Party.

“Pro Forma Conditions” means, at the time of determination with respect to any
specified debt transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such transaction or payment,
(A) projected Excess Availability as of the end of each fiscal month during the
subsequent projected twelve (12) fiscal months will be greater than
(x) $20,000,000 and (y) thirty percent (30%) of the Loan Cap, (B) the Fixed
Charge Coverage Ratio, for the twelve (12) months immediately preceding the date
of such transaction or payment for which the Agent has received financial
statements shall be greater than 1.00:1.00 after giving pro forma effect to such
transaction or payment as if such transaction had been entered into or such
payment had been made as of the first day of such twelve-month period, and
(C) the projected Fixed Charge Coverage Ratio as of the end of each fiscal month
during the subsequent projected twelve (12) fiscal months shall be no less than
1.00:1.00 after giving effect to such transaction or payment.

 

-32-



--------------------------------------------------------------------------------

“Proceeds” means all proceeds as such term is defined in Section 9-306(1) of the
Code and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions and payments with
respect thereto.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared in the manner set
forth in Section 6.3(c) and on a basis consistent with Borrower’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination,:

(a) with respect to a Lender’s obligation to make Revolving Loans and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Revolving Loans by (z) the aggregate outstanding
principal amount of all Revolving Loans,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Revolving Loans by (z) the aggregate
outstanding principal amount of all Revolving Loans,

(c) RESERVED, and

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) such Lender’s Revolver Commitment plus the outstanding principal
amount of such Lender’s portion of the Revolving Loans, by (ii) the aggregate
amount of Revolver Commitments of all Lenders plus the aggregate outstanding
principal amount of all Revolving Loans; provided, however, that in the event
the Revolver Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Revolving Loans plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Revolving
Loans plus the aggregate amount of the Risk Participation Liability with respect
to outstanding Letters of Credit.

 

-33-



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof, together with any refinancings
under Section 7.1(d).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Import Letter of Credit” means a Letter of Credit that (a) is issued
to facilitate the purchase by any Credit Party of Eligible Inventory, (b) has an
expiry date of less than 90 days and is otherwise in form and substance
reasonably acceptable to Agent, and (c) is issued to support an Underlying
Letter of Credit that only is drawable by the beneficiary thereof by the
presentation of, among other documents, such applicable documents reasonably
satisfactory to Agent as evidencing such Credit Party’s title to the subject
Inventory.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Credit Party and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

“Replacement Lender” has the meaning set forth in Section 15.2(a).

“Report” has the meaning set forth in Section 16.17.

“Required Lenders” means, at any time, if there are (i) two or fewer Lenders,
Lenders whose aggregate Pro Rata Shares equal 100% and (ii) more than two
Lenders, at least two Lenders whose aggregate Pro Rata Shares equal or exceed
50.1%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Reserves” has the meaning set forth in Section 2.1(b).

 

-34-



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Stock of any Credit Party now or
hereafter outstanding, except a dividend payable solely in shares of that class
of Stock to the holders of that class; (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Stock of a Credit Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Stock of any Credit
Party now or hereafter outstanding; and (d) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.

“Revolver Commitment Increase” has the meaning specified in Section 2.2(a)(i).

“Revolver Increase Notice” has the meaning set forth in Section 2.2.

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Revolving Loans, plus (b) the then extant amount of
outstanding Swing Loans, plus (c) the then extant amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“Sale-Leasebacks” has the meaning assigned to that term in Section 7.14.

“Seasonal Borrowing Period” means as of any year the up to 115 day period during
the period of August 1st through December 15th of such year beginning on the
date which Borrower delivers a Seasonal Borrowing Period Notice to Agent and
lasting until the date specified in such Seasonal Borrowing Period Notice.

“Seasonal Borrowing Period Notice” means a notice in the form set forth in
Exhibit B-1; provided, it is understood and agreed that no such notice may be
delivered by Borrower to Agent if any Default or Event of Default shall have
occurred and be continuing.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Settlement” has the meaning set forth in Section 2.4(f)(i).

 

-35-



--------------------------------------------------------------------------------

“Settlement Date” has the meaning set forth in Section 2.4(f)(i).

“Sixth Amendment Effective Date” means August 27, 2013.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts, after giving effect to any rights of contribution.

“Specified Capital Expenditures” means expenditures with respect to a
newly-constructed distribution center to be located at 1801 Innovation
Boulevard, Clayton, IN 43118 and the corporate headquarters located at 1926 S
67th Street, Omaha, NE 68106 , in an aggregate amount not to exceed the sum of
the expenditures incurred through the Sixth Amendment Effective Date and
$28,000,000 thereafter; provided that the aggregate amount of such expenditures
shall not exceed $33,000,000.

“Specified Credit Party”: Any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 19.20(e)).

“Sponsor” means Sun Capital Partners V, L.P., a Delaware limited partnership.

“Sponsor Affiliates” means any leveraged buy-out or investment fund,
partnership, limited liability company or other entity which is controlled by a
majority of the same Persons who control Sponsor. For purposes of this
definition, “control” means the power to direct or cause the direction of
management and policies of a Person whether by contract or otherwise.

“Sponsor Group” means Sponsor and its Sponsor Affiliates.

“Sponsor Subordinated Indebtedness” means Subordinated Indebtedness of the
Credit Parties owing to one or more members of the Sponsor Group on the
following terms: interest, fees and expenses that are exclusively payment in
kind until the payment in full in cash of the Obligations, no amortization or
redemption until the payment in full in cash of the Obligations, a maturity date
that is at least one (1) year after the Maturity Date, covenants and events of
default no more restrictive than in this Agreement (with a cushion of at least
15% in the case of negative and financial covenants and events of default (with
no cross default or cross acceleration to the Obligations)) and other terms
(including payment and lien subordination terms) reasonably acceptable to
Required Lenders; provided it is further understood and agreed that such
Indebtedness shall not be assignable to any Person other than a member of the
Sponsor Group without the prior written consent of the Agent and any Liens
granted to secure such Indebtedness shall be silent second liens with no
enforcement rights either prior to or during any insolvency proceeding until the
Obligations are paid in full in cash and no voting or other rights of a secured
creditor in bankruptcy other than the obligation to vote in favor of any plan of
reorganization that the holders of the Obligations vote in favor of and to vote
in favor of any debtor in possession financing proposed by the holders of the
Obligations; provided that there shall be no limitation on the Sponsor Group’s
ability to vote or exercise other rights of an equity holder in bankruptcy.

 

-36-



--------------------------------------------------------------------------------

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Store Account” means, for any Credit Party’s stores, the Collection Account
maintained by such Credit Party for deposit of Collections received at such
store.

“Store Closing Basket” means, with respect to any fiscal year of the Borrower,
Store Closings in an amount up to three for such fiscal year in excess of the
number of Store Closings detailed in on the Borrower’s Projections for such
fiscal year as approved by Agent pursuant to Section 6.3(c).

“Store Closings” means, the closing, sale or other disposition of stores
operated by any Credit Party in a manner consistent with past business practices
of the Credit Parties (involving store closing sales and liquidations of store
inventory on site), provided that the closing and relocation of a store within a
radius of five (5) miles of such store (such relocation occurring within one
(1) year of the corresponding store closing) shall not be deemed to be a Store
Closing for purposes of this Agreement.

“Subordinated Indebtedness” means Indebtedness of the Credit Parties
subordinated in right of payment to the Obligations pursuant to documentation
containing maturities, amortization schedules, covenants, defaults, remedies,
subordination provisions and other material terms in form and substance
reasonably satisfactory to the Required Lenders.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligations” means any Supporting Obligations (as that term is
defined in the Code).

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Lender” means WELLS FARGO or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.4(d).

“Swing Loan” has the meaning set forth in Section 2.4(d)(i).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

-37-



--------------------------------------------------------------------------------

“Term Loan Agent” means Cerberus Business Finance, LLC, in its capacity as
administrative agent for the lenders under the Term Loan Agreement.

“Term Loan Agreement” means that certain Loan, Guaranty and Security Agreement,
dated as of August 27, 2013 (as amended, restated, supplemented, refunded,
refinanced or otherwise modified from time to time in accordance with the terms
thereof and of the Term Loan Intercreditor Agreement), by and among the
Borrower, the Ultimate Parent and certain of its Subsidiaries party thereto from
time to time as guarantors, the lenders party thereto, and the Term Loan Agent.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Agreement, as in effect on the Sixth Amendment Effective Date or as amended,
restated, supplemented, refunded, refinanced or otherwise modified from time to
time in accordance with the terms of the Intercreditor Agreement.

“Term Loan Indebtedness” means the “Obligations” as defined in the Term Loan
Agreement, as in effect on the date hereof or as amended, restated,
supplemented, refunded, refinanced or otherwise modified from time to time in
accordance with the terms of the Term Loan Intercreditor Agreement.

“Term Loan Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the date hereof, by and among the Agent, the Term Loan Agent, the
Borrower and any other parties thereto.

“UCC Filing Authorization Letter” means a letter duly executed by each Credit
Party authorizing Agent to file appropriate financing statements on Form UCC-1
without the signature of such Credit Party, in such office or offices as may be
necessary or, in the reasonable opinion of Agent, desirable to perfect the
security interests purported to be created by the Loan Documents.

“Ultimate Parent” means Gordmans Stores, Inc., a Delaware corporation.

“United States” means the United States of America.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking or Qualified Import Letter of Credit and which has issued a letter
of credit at the request of the Issuing Lender for the benefit of any Credit
Party.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“US Foreign HoldCo” means any domestic Subsidiary, so long as such Subsidiary
has no material assets other than stock or securities of one or more foreign
Subsidiaries.

“Voidable Transfer” has the meaning set forth in Section 18.7.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

-38-



--------------------------------------------------------------------------------

“WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited liability
company.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Ultimate Parent” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Ultimate Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, to the extent a
calculation or financial statement item contained herein must be in compliance
with GAAP, it is understood and agreed by all parties that Non Financing Leases
shall be treated as operating leases regardless of the GAAP treatment and this
aberration from GAAP is permitted and consented to by the Agent and Lenders.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
or the application or interpretation thereof that would require operating leases
to be treated in the same manner as a capital lease shall not be given effect in
the definitions of Indebtedness or Liens or any related definitions or in the
computation of any financial covenant.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the repayment in full or satisfaction
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralized in accordance with the terms hereof) of all Obligations other
than contingent indemnification and reimbursement Obligations and other than any
Obligations referred to in clause (b) of the definition thereof that, at such
time, are allowed by the applicable member of the Lender Group to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in the

 

-39-



--------------------------------------------------------------------------------

other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. Any reference
herein to an Event of Default that is continuing shall mean an Event of Default
that has not been waived in writing by Agent and or Required Lenders, as the
case may be, and any Event of Default hereunder shall be “continuing” unless and
until such Event of Default has been waived in writing by the Agent and or
Required Lenders, as the case may be.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make revolving loans (“Revolving Loans”) to Borrower in an amount
at any one time outstanding not to exceed such Lender’s Pro Rata Share of an
amount equal to the lesser of (i) the Maximum Revolver Amount less the Letter of
Credit Usage less outstanding Revolving Loans, or (ii) the Borrowing Base less
the Letter of Credit Usage less outstanding Revolving Loans.

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish and modify reserves against Availability in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate (collectively, “Reserves”), including with
respect to (i) shrinkage (so as to bring perpetual records in line with
historical levels), (ii) outstanding Obligations described in clause (b) of the
definition of Obligations, (iii) potential liabilities to customers, including
without limitation, in connection with merchandise deposits, returns,
merchandise credits, gift certificates, and frequent shopper programs, (iv) bad
debt write-downs, discounts, advertising allowances, credits, or other dilutive
items with respect to Accounts, (v) sums that any Credit Party is required to
pay (such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
under any Section of this Agreement or any other Loan Document, (vi) damaged
goods, refurbished goods, goods returned for resale and similar goods and
(vii) amounts owing by any Credit Party to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than any existing Permitted
Lien set forth on Schedule P-1 which is specifically identified thereon as
entitled to have priority over the Agent’s Liens), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to the
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral. In addition to the foregoing, but
subject to the provision of Section 4.6, Agent shall have the right to have the
Collateral reappraised by a qualified company selected by Agent from time to
time after the Closing Date for the purpose of re-determining the value of
Eligible Accounts or Eligible Inventory and modifying Advance Rates and, as a
result, re-determining the

 

-40-



--------------------------------------------------------------------------------

Borrowing Base. The amount of any Reserve established shall have a reasonable
relationship to the event, condition, or other circumstance, or fact that is the
basis for such reserve and shall be without duplication of any other reserve
(including any Inventory Reserve, any Landlord Lien Reserve or the Customer
Liability Reserve) established by the Agent for the same purpose or which is
otherwise ineligible by virtue of another provision hereof.

(c) The Lenders shall have no obligation to make additional Revolving Loans
hereunder to the extent such additional Revolving Loans would cause the Revolver
Usage to exceed the Maximum Revolver Amount or exceed the Borrowing Base.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2 Revolver Increase.

(a) Revolver Commitment Increase.

(i) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
aggregate Revolver Commitments by an amount (for all such requests) not
exceeding $20,000,000 (the “Revolver Commitment Increases”); provided that
(i) any such request for an increase shall be in a minimum amount of $2,500,000
and (ii) the Borrower may make a maximum of two (2) such requests. At the time
of sending such notice, the Borrower (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(ii) Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Revolver Commitment
and, if so, whether by an amount equal to, greater than, or less than its Pro
Rata Share of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolver
Commitment.

(iii) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower of the Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Agent, the Issuing Lender and the Swing Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Lenders decline to
increase their Revolver Commitments, or decline to increase their Revolver
Commitments to the amount requested by the Borrower, the Agent, in consultation
with the Borrower, will use its reasonable efforts to arrange for other Eligible
Transferees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the aggregate Revolver Commitments
requested by

 

-41-



--------------------------------------------------------------------------------

the Borrower and not accepted by the existing Lenders (and the Borrower may also
invite additional Eligible Transferees to become Lenders) (each, an “Additional
Commitment Lender”), provided, however, that without the consent of the Agent
(not to be unreasonably withheld, conditioned or delayed), at no time shall the
Revolver Commitment of any Additional Commitment Lender be less than
$10,000,000.

(iv) Effective Date and Allocations. If the aggregate Revolver Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date and on the Increase Effective Date (i) the aggregate
Revolver Commitments and the Maximum Revolver Amount under, and for all purposes
of, this Agreement shall be increased by the aggregate amount of such Revolver
Commitment Increases, and (ii) Schedule C-1 shall be deemed modified, without
further action, to reflect the revised Revolver Commitments and Pro Rata Shares
of the Lenders.

(b) Conditions to Effectiveness of Revolver Commitment Increase. As a condition
precedent to such Revolver Commitment Increase, (i) the Borrower shall deliver
to the Agent a certificate of each Credit Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a responsible
officer of such Credit Party (A) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such Revolver Commitment
Increase, and (B) in the case of the Borrower, certifying that, before and after
giving effect to such Revolver Commitment Increase, (1) the representations and
warranties contained in Article 5 and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties (i) specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, or (ii) are qualified by materiality,
in which case they shall be true and correct in all respects and (2) no Default
or Event of Default exists or would arise therefrom, (ii) the Borrower, the
Agent, and any Additional Commitment Lender shall have executed and delivered a
Joinder to the Loan Documents in such form as the Agent shall reasonably
require; (iii) the Borrower shall have paid such fees and other compensation to
the Additional Commitment Lenders as the Borrower and such Additional Commitment
Lenders shall agree; (iv) the Borrower shall have paid such arrangement fees to
the Agent as the Borrower and the Agent may agree; (v) if requested by the
Agent, the Borrower shall deliver to the Agent and the Lenders an opinion or
opinions, in form and substance reasonably satisfactory to the Agent, from
counsel to the Borrower reasonably satisfactory to the Agent and dated such
date; (vi) the Borrower and the Additional Commitment Lenders shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably have requested; and (vii) no Default or Event of Default exists. The
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 2.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Pro Rata Shares arising from any non-ratable increase in the Revolver
Commitments under this Section.

 

-42-



--------------------------------------------------------------------------------

(c) Conflicting Provisions. This Section shall supersede any provisions in
Sections 15 or 16.13 to the contrary, and notwithstanding anything in Sections
15 or 16.13 to the contrary, the Borrower, the Agent and the Additional
Commitment Lenders may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents (including through the
Joinder to the Loan Documents as contemplated in Section 2.2(b)(ii) above) as
may be necessary or appropriate, in the discretion of the Agent, to effect the
provisions of this Section 2.2.

2.3 Reserved.

2.4 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 1:00 p.m. (New York time) on the Business Day
prior to the date that is the requested Funding Date (subject to
Section 2.14(b)(i) in the case of any LIBOR Rate Loan) specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day; provided, however, that in the case of a request for Swing Loan in
an amount of $4,000,000, or less, such notice will be timely received if it is
received by Agent no later than 1:00 p.m. (New York time) on the Business Day
that is the requested Funding Date) specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent electronic notice of such request by the
required time. In such circumstances, Borrower agrees that any such electronic
notice will be confirmed in writing within 24 hours of the giving of such notice
and the failure to provide such written confirmation shall not affect the
validity of the request.

(b) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.4(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.4(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for an Revolving Loan, to request Swing Lender to make a Swing Loan
pursuant to the terms of Section 2.4(d) in the amount of the requested
Borrowing; provided, however, that (i) if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.4(d), Agent shall elect to
have the terms of Section 2.4(c) apply to such requested Borrowing; and (ii) if
a notice requesting a LIBOR Rate Loan has been timely delivered per
Section 2.14(b)(i), Agent shall not have the option to request Swing Line Lender
to make such Borrowing as a Swing Line Loan.

(c) Making of Loans.

(i) In the event that Agent shall elect to have the terms of this Section 2.4(c)
apply to a requested Borrowing as described in Section 2.4b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.4(a), Agent
shall notify the Lenders, not later than 4:00 p.m. (New York time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to

 

-43-



--------------------------------------------------------------------------------

Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.4(i), Agent shall not request any Lender
to make, and no Lender shall have the obligation to make, any Advance if Agent
shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to noon (New
York time) on the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, then such
Lender shall on the Business Day following such Funding Date make such amount
available to Agent, together with interest at the Defaulting Lender Rate for
each day during such period. A notice submitted by Agent to any Lender with
respect to amounts owing under this subsection shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Lender’s Advance on the date of Borrowing for all purposes of
this Agreement. If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Borrower of such failure to
fund and, upon demand by Agent, Borrower shall pay such amount to Agent for
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.

(iii) The Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by any Credit Party to the Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, the Agent shall transfer any such payments (i) first, to the Swing
Lender to the extent of any Swing Loans that were made by the Swing Lender and
that were required to be, but were not, paid by the Defaulting Lender,
(ii) second, to

 

-44-



--------------------------------------------------------------------------------

the Issuing Lender, to the extent of the portion of a L/C Disbursement that was
required to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender),
(iv) to a cash collateral account to be retained by the Agent and may be made
available to be re-advanced to or for the benefit of the Borrower (upon request
and subject to the conditions set forth in Section 3.2) as if such Defaulting
Lender had made its portion of the Loans (or other funding obligations)
hereunder, and (v) from and after the date on which all other Obligations have
been paid in full, to such Defaulting Lender. Subject to the foregoing, the
Agent may hold and, in its discretion, re-lend to the Borrower for the account
of such Defaulting Lender the amount of all such payments received and retained
by the Agent for the account of such Defaulting Lender. Solely for the purposes
of voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Shares in connection therewith) and for the purpose
of calculating the fee payable under Section 2.12(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 10.01(a) through (c). The provisions of this
Section 2.4(c)(iii) shall remain effective with respect to such Defaulting
Lender until the earlier of (y) the date on which all of the Non-Defaulting
Lenders, the Agent, the Issuing Lender, and the Borrower shall have waived, in
writing, the application of this Section 2.4(c)(iii) to such Defaulting Lender,
or (z) the date on which such Defaulting Lender pays to the Agent all amounts
owing by such Defaulting Lender in respect of the amounts that it was obligated
to fund hereunder, and, if requested by the Agent, provides adequate assurance
of its ability to perform its future obligations hereunder (on which earlier
date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by the Agent pursuant to Section 2.4(c)(iii)
shall be released to the Borrower). The operation of this Section 2.4(c)(iii)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by any Borrower of its duties and obligations hereunder to the
Agent, the Issuing Lender, the Swing Lender, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Borrower, at its
option, upon written notice to the Agent, to arrange for a Replacement Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to the Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the Replacement Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations
(including

 

-45-



--------------------------------------------------------------------------------

(1) all interest, fees (except any Unused Line Fees or Letter of Credit fees not
due to such Defaulting Lender in accordance with the terms of this Agreement),
and other amounts that may be due and payable in respect thereof, and (2) an
assumption of its Pro Rata Share of its participation in the Letters of Credit;
provided, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Credit Parties’ or the
Loan Parties’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.4(c)(iii) and any other
provision contained in this Agreement or any other Loan Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4(c)(iii) shall control
and govern.

(iv) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s participation interest in any Swing Loan or Letter
of Credit shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the outstanding
amount of all Non-Defaulting Lenders’ Revolver Usage after giving effect to such
reallocation does not exceed the total of all Non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 3.02 are satisfied at
such time;

(B) if the reallocation described in clause (iv)(A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s participation in
any outstanding Swing Loans (after giving effect to any partial reallocation
pursuant to clause (iv)(A) above) and (y) second, cash collateralize such
Defaulting Lender’s participation in Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (iv)(A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such Letters of Credit are
outstanding; provided, that the Borrower shall not be obligated to cash
collateralize any Defaulting Lender’s participations in Letters of Credit if
such Defaulting Lender is also the Issuing Lender;

(C) if the Borrower cash collateralize any portion of such Defaulting Lender’s
participation in Letters of Credit Usage pursuant to this Section 2.4(c), the
Borrower shall not be required to pay any Letter of Credit fees to the Agent for
the account of such Defaulting Lender pursuant to Section 2.7(b) with respect to
such cash collateralized portion of such Defaulting Lender’s participation in
Letters of Credit during the period such participation is cash collateralized;

 

-46-



--------------------------------------------------------------------------------

(D) to the extent the participation by any Non-Defaulting Lender in the Letters
of Credit is reallocated pursuant to this Section 2.4(c), then the Letter of
Credit fees payable to the Non-Defaulting Lenders pursuant to Section 2.7(b)
shall be adjusted in accordance with such reallocation;

(E) to the extent any Defaulting Lender’s participation in Letters of Credit is
neither cash collateralized nor reallocated pursuant to this Section 2.4(c),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Letter of Credit fees that would have otherwise been
payable to such Defaulting Lender under Section 2.7(b) with respect to such
portion of such participation shall instead be payable to the Issuing Lender
until such portion of such Defaulting Lender’s participation is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.4(c) or (y) the Swing
Lender or the Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or the Issuing Lender,
as applicable, and the Borrower to eliminate the Swing Lender’s or Issuing
Lender’s risk with respect to the Defaulting Lender’s participation in Swing
Loans or Letters of Credit; and

(G) The Agent may release any cash collateral provided by the Borrower pursuant
to this Section 2.4(c) to the Issuing Lender and the Issuing Lender may apply
any such cash collateral to the payment of such Defaulting Lender’s Pro Rata
Share of any L/C Disbursement that is not reimbursed by the Borrower pursuant to
Section 2.14.

(d) Making of Swing Loans.

(i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.4(d) apply to a requested Borrowing
as described in Section 2.4(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.4(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to Borrower’s Designated Account; provided, however, the
aggregate amount of the Swing Loans at any one time outstanding shall not exceed
the greater of (i) $7,500,000 and (ii) ten percent (10%) of the Maximum Revolver
Amount. Each Swing Loan shall be deemed to be an Revolving Loan hereunder and
shall be subject to all the terms and

 

-47-



--------------------------------------------------------------------------------

conditions applicable to other Revolving Loans, except that no such Swing Loan
shall be eligible to be a LIBOR Rate Loan and all payments on any Swing Loan
shall be payable to Swing Lender as a Lender solely for its own account (and for
the account of the holder of any participation interest with respect to such
Swing Loan). Subject to the provisions of Section 2.4(i), Agent shall not
request Swing Lender as a Lender to make, and Swing Lender as a Lender shall not
make, any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (ii) the requested Borrowing would exceed the Availability
on such Funding Date. Swing Lender as a Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.

(ii) The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans.

(e) Agent Advances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence and during the continuance of
a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3.2 have not been
satisfied, to make Advances to Borrower on behalf of the Lenders in an amount
not exceeding the lesser of (x) 10% of the Borrowing Base and (y) the greater of
(A) ten percent (10%) of the Maximum Revolver Amount and (B) $6,300,000, in
either event such Advances shall not to exceed the Revolver Commitment, that
Agent, in its Permitted Discretion deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of repayment of the Obligations (other than Obligations referred to in clause
(b) of the definition thereof), or (C) to pay any other amount chargeable to any
Credit Party pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 10 (any of the
Advances described in this Section 2.4(e) shall be referred to as “Agent
Advances”); provided, however, that (i) no Agent Advances shall be outstanding
for a period exceeding thirty (30) consecutive days and (ii) there shall be no
more than two separate Agent Advances during any twelve month period. Each Agent
Advance shall be deemed to be an Revolving Loan hereunder, except that no such
Agent Advance shall be eligible to be a LIBOR Rate Loan and all payments thereon
shall be payable to Agent solely for its own account.

(ii) The Agent Advances shall be repayable on demand, secured by the Agent’s
Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans.

 

-48-



--------------------------------------------------------------------------------

(f) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to each Agent Advance, and (3) with respect to any Credit Party’s
Collections received by Agent, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (New York time) on the Business Day immediately prior to
the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”). Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Advances, Swing Loans, and Agent
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.4(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Agent Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Agent Advances) as of a Settlement Date, then Agent shall, by no later than 3:00
p.m. (New York time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Advances (including Swing Loans
and Agent Advances), and (z) if a Lender’s balance of the Advances (including
Swing Loans and Agent Advances) is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Agent Advances) as of a Settlement Date,
such Lender shall no later than 2:00 p.m. (New York time) on the Settlement Date
transfer in immediately available funds to the Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Agent Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Agent Advances and, together with the portion of such
Swing Loans or Agent Advances representing Swing Lender’s Pro Rata Share
thereof, shall constitute Advances of such Lenders. If any such amount is not
made available to Agent by any Lender on the Settlement Date applicable thereto
to the extent required by the terms hereof, Agent shall be entitled to recover
for its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.

 

-49-



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Agent Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by any Credit Party and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.

(iii) Between Settlement Dates, Agent, to the extent no Agent Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to Swing Lender’s Pro Rata Share
of the Advances. If, as of any Settlement Date, Collections of any Credit Party
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders, to be applied to
the outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances. During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Agent Advances, and each
Lender (subject to the effect of letter agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(g) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Agent Advances owing to Agent, and the interests therein of each Lender,
from time to time and such records shall, absent manifest error, conclusively be
presumed to be correct and accurate. In addition, each Lender is authorized, at
such Lender’s option, to note the date and amount of each payment or prepayment
of principal of such Lender’s Advances in its books and records, including
computer records.

(h) Lenders’ Failure to Perform. All Advances (other than Swing Loans and Agent
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

 

-50-



--------------------------------------------------------------------------------

2.5 Payments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates. All payments shall be remitted to Agent and all such
payments, and, subject to the Term Loan Intercreditor Agreement, all proceeds of
Collateral received by Agent, shall be applied as follows:

(A) first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

(B) second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

(C) third, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents until paid in full,

 

-51-



--------------------------------------------------------------------------------

(D) fourth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

(E) fifth, to pay interest due in respect of all Agent Advances until paid in
full,

(F) sixth, ratably to pay interest due in respect of the Advances (other than
Agent Advances) and the Swing Loans, until paid in full,

(G) seventh, to pay the principal of all Agent Advances until paid in full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all Advances until paid in full,

(J) tenth, if an Event of Default has occurred and is continuing, ratably (i) to
pay the principal of all Advances until paid in full and (ii) to Agent, to be
held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Revolver Commitment, as cash collateral an amount up to 105% of the
then extant Letter of Credit Usage until paid in full,

(K) eleventh, if an Event of Default has occurred and is continuing, to pay any
other Obligations (including the provision of amounts to Agent, to be held by
Agent as cash collateral in an amount up to the amount determined by Agent in
its Permitted Discretion as the amount necessary to secure each Credit Party’s
obligations in respect of the then extant Obligations under clause (b) of the
definition thereof), and

(L) twelfth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

provided that, for the avoidance of doubt, notwithstanding any other provision
of any Loan Document to the contrary, no payment received directly or indirectly
from any Credit Party that is not a Qualified ECP Guarantor shall be applied
directly or indirectly by the Agent or otherwise to the payment of any Excluded
Hedging Obligations.

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.4(f).

 

-52-



--------------------------------------------------------------------------------

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.5(b) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.5 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.5 shall control and govern.

2.6 Overadvances and Amortization; Mandatory Prepayment.

(a) If, at any time or for any reason, the amount of Revolver Usage is greater
than either the Dollar or percentage limitations set forth in Section 2.1 or
Section 2.13, as applicable (an “Overadvance”), Borrower immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Revolver Usage in accordance with the priorities set forth
in Section 2.5(b). In addition, Borrower hereby promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

(b) Mandatory Prepayments. Irrespective of whether a Control Notice Event then
exists and is continuing:

(i) When a Credit Party or any Subsidiary thereof makes any Asset Sale pursuant
to Section 7.3(d), (e), or (f) or that is not otherwise permitted hereunder or
experiences any Asset Loss Event, the Borrower shall make a prepayment of the
Loans in an amount equal to 100% of the Net Cash Proceeds thereof, such
repayments to be made promptly but in no event more than five (5) Business Days
following receipt of such Net Cash Proceeds, and until the date of payment, such
Net Cash Proceeds shall be held in trust for Collateral Agent; provided,
however, that the Net Cash Proceeds of the foregoing received since the Closing
Date shall not be required to be applied to the prepayment of the Loans to the
extent such proceeds are to be reinvested in or otherwise used to replace,
repair or restore the properties or assets used in such Credit Party’s or such
Subsidiary’s, as applicable, business and so long as: (i) no Default or Event of
Default has occurred and is continuing on the date such Person receives such Net

 

-53-



--------------------------------------------------------------------------------

Cash Proceeds, (ii) Borrower delivers a certificate to Agent within three
(3) Business Days after such Asset Sale, or ten (10) Business Days after the
occurrence of Asset Loss Event (as applicable) stating that such Net Cash
Proceeds shall be used (or committed to be used) to reinvest in new assets
useful in the business, or otherwise replace, repair or restore any such
properties or assets to be used in a Credit Party’s or a Subsidiaries’ business,
as the case may be, within a period specified in such certificate not to exceed
180 days (or such longer period as the Agent may agree, after the receipt of
such proceeds (which certificate shall set forth estimates of the proceeds to be
so expended and shall set forth in reasonable detail any plans for such
reinvestment, replacement, repair or restoration) and (iii) such Net Cash
Proceeds, if they exceed $5,000,000, are deposited in a non-interest bearing
account subject to the dominion and control of the Agent which proceeds shall
then be disbursed by Agent to such Credit Party or such Subsidiary promptly upon
Borrower’s written request therefor setting forth in reasonable detail the use
of such proceeds and certifying that such proceeds are being applied in the
manner set forth in the certificate delivered to the Agent in accordance with
clause (ii); provided, further, that (A) if all or any portion of such Net Cash
Proceeds not so applied to the prepayment of the Loans are not used (or
committed to be used) in accordance with the foregoing proviso within 180 days
(or such longer period as the Agent may agree of receipt of such Net Cash
Proceeds, such amount shall be applied to the Loans as otherwise set forth
herein, on the last day of such specified period, (B) if such Credit Party or
such Subsidiary, as the case may be, is not permitted to reinvest or utilize
such Net Cash Proceeds in accordance with this Section 2.6(b) as a result of the
existence of a Default, Borrower may request, and upon the written approval of
Collateral Agent, such Net Cash Proceeds shall be deposited in a non-interest
bearing account subject to the dominion and control of the Agent until the
earlier of (x) the date on which such Default is cured or waived in writing in
accordance with the terms of this Agreement, in which case such amounts may be
reinvested or utilized in accordance with the proviso above and (y) the date on
which an Event of Default shall occur, in which case such Net Cash Proceeds
shall be applied to the Loans in accordance with Section 2.6(c) on such date and
(C) if such Credit Party or such Subsidiary, as the case may be, is not
permitted to reinvest or utilize such net cash proceeds as a result of a
continuing Event of Default, such Net Cash Proceeds shall be applied in
accordance with Section 2.6(c). The foregoing shall not be deemed to be implied
consent to any Asset Sale or other event otherwise prohibited by the terms and
conditions hereof.

(ii) Upon the sale, issuance or incurrence of any Indebtedness of any Credit
Party or any of its Subsidiaries (other than Indebtedness permitted under
Section 7.1), Borrower shall repay the Term Loans in an amount equal to 100% of
the Net Cash Proceeds of such sale, issuance or incurrence, such repayments to
be made concurrent with the receipt of such Net Cash Proceeds. The foregoing
shall not be deemed to be implied consent to any such sale, issuance or
incurrence otherwise prohibited by the terms and conditions hereof.

 

-54-



--------------------------------------------------------------------------------

(iii) When any Credit Party or any Subsidiary thereof receives any Extraordinary
Receipts, the Borrower shall repay the Loans in an amount equal to 100% of the
Net Cash Proceeds thereof, such repayment to be made promptly but in no event
more than five (5) Business Days following receipt of such Net Cash Proceeds.
The foregoing shall not be deemed to be implied consent to any event or
condition giving rise to any Extraordinary Receipts which would otherwise
constitute a Default or Event of Default under this Agreement.

(c) The Borrower shall notify the Agent in writing of the occurrence of any
event that would require a prepayment pursuant to Section 2.6(b), (x) with
respect to any Asset Sale that would be subject to Section 2.6(b)(i) and
incurrence of Indebtedness that would be subject to Section 2.6(b)(ii), no later
than ten (10) Business Days prior to the occurrence of such Asset Sale or
incurrence of Indebtedness, and (y) with respect to any Asset Loss Event and
Extraordinary Receipt, promptly upon, but no later than three (3) Business Days
after, the occurrence of such Asset Loss Event or receipt of such Extraordinary
Receipt. Notwithstanding anything in Section 2.6(b) to the contrary, the Agent
may, on behalf of the Lenders, decline any prepayment pursuant to
Section 2.6(b)(i) through (iii), by giving notice thereof to the Borrower
(x) with respect to any Asset Sale that would be subject to Section 2.6(b)(i)
and incurrence of Indebtedness that would be subject to Section 2.6(b)(ii), no
later than five (5) Business Days prior to the occurrence of such Asset Sale or
incurrence of Indebtedness, and (y) with respect to any Asset Loss Event and
Extraordinary Receipt, no later than five (5) Business Days after receipt of
notice of such event from the Borrower, and in each such case any such funds may
be retained by the Borrower for use in the ordinary course of its business
subject to the terms of the Loan Documents. The Borrower shall hold all Net Cash
Proceeds from any of the events described in Section 2.6(b) hereof in trust for
the Agent until it shall receive written notice from the Agent declining any
prepayment or until they are applied to the Obligations pursuant to this
Section 2.6. To the extent any such prepayment is not declined by the Agent,
such prepayment shall be applied (x) prior to the occurrence and continuance of
a Control Notice Event, first, to the Swing Loans then outstanding, second,
ratably to the outstanding Revolving Loans, third, to cash collateralize the
remaining Letter of Credit Obligations outstanding, and fourth, the amount
remaining, if any, after the prepayment in full of all Loans outstanding at such
time and the cash collateralization of the remaining Letter of Credit
Obligations in full may be retained by the Borrower for use in the ordinary
course of its business, and (y) after the occurrence and during the continuance
of a Control Notice Event, in accordance with Section 2.5(b) hereof. The Agent
shall, concurrently with any such prepayment, establish a permanent Reserve
hereunder in the amount of (x) prior to the occurrence and continuance of a
Control Notice Event, any such prepayment applied to the outstanding principal
amount of Swing Loans or Revolving Loans pursuant to this Section 2.6(c) and
(y) after the occurrence and during the continuance of a Control Notice Event,
any such prepayment applied to repay or cash collateralize Obligations pursuant
to Section 2.5(b). Upon the drawing of any Letter of Credit that has been cash
collateralized, the funds held as cash collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the Issuing Lender or the Lenders, as applicable. Any prepayment made
pursuant to Section 2.6(a) or Section 2.6(b) shall be accompanied by (i) accrued
interest on the principal amount being prepaid to the date of prepayment, and
(ii) any Funding Losses payable pursuant to Section 2.14.

 

-55-



--------------------------------------------------------------------------------

2.7 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Obligations referred to in
clause (b) of the definition thereof) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows (i) if the relevant Obligation is a Revolving Loan that is a LIBOR Rate
Loan, at a per annum rate equal to the LIBOR Rate plus the Applicable Margin for
LIBOR Rate Loans, (ii) RESERVED, and (iii) otherwise, at a per annum rate equal
to the Base Rate plus the Applicable Margin for Base Rate Loans.

(b) Letter of Credit Fees. Borrower shall pay Agent (for the ratable benefit of
the Lenders), Letter of Credit fees (in addition to the charges, commissions,
fees, and costs set forth in Section 2.13(e)) (i) with respect to standby
Underlying Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin then in effect for standby Underlying Letters of Credit times
the Daily Balance of the undrawn amount of all such outstanding standby Letters
of Credit, and (ii) with respect to documentary Underlying Letters of Credit,
which shall accrue at a rate equal to the Applicable Margin then in effect for
documentary Underlying Letters of Credit times the Daily Balance of the undrawn
amount of all such outstanding documentary Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

(i) all Obligations (except for undrawn Letters of Credit and except for
Obligations referred to in clause (b) of the definition thereof) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and

(ii) the Letter of Credit fee provided for above shall be increased to 2
percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in Section 2.14(a), interest,
Letter of Credit fees, and all other fees payable hereunder shall be due and
payable, in arrears, on the first day of each month at any time that Obligations
(other than any obligations specified in clause (b) of the definition thereof)
or Commitments are outstanding. Borrower hereby authorizes Agent, from time to
time without prior notice to Borrower, to charge such interest and fees, all
Lender Group Expenses (as and when incurred), the charges, commissions, fees,
and costs provided for in Section 2.13(e) (as and when accrued or incurred), the
fees and costs provided for in Section 2.12 (as and when accrued or incurred),
and all other payments as and when due and payable with respect to the
Obligations (other than any obligations specified in clause (b) of the
definition thereof) to Borrower’s Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder. Any interest not paid when due shall be
compounded by being charged to Borrower’s Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

 

-56-



--------------------------------------------------------------------------------

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.8 Cash Management.

On and after the Closing Date or such later date as is contemplated in
Section 6.15 with respect to the Cash Management Agreements referenced in such
Section,

(a) Each Credit Party shall establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.8(a) (each, a “Cash Management Bank”), and, in connection therewith,
establish and maintain at such Cash Management Banks pursuant to the terms
hereof (i) one or more accounts designated (either in Schedule 5.17 or pursuant
to Section 2.8(e)) as concentration accounts (the “Concentration Accounts”) and
(ii) additional accounts designated (either in Schedule 5.17 or pursuant to
Section 2.8(e)) as collection accounts (the “Collection Accounts”, and together
with the Concentration Accounts, the “Cash Management Accounts”).

(b) Each Credit Party shall (1) request in writing and otherwise take such
reasonable steps to ensure that all of its Credit Card Processors forward
payment of the amounts owed by them directly to a Cash Management Bank for
deposit into a Concentration Account, (2) deposit or cause to be deposited on
each Business Day (and subject to Section 2.8(d) with respect to payments from
Credit Card Processors), all such Collections from Account Debtors (including
those sent directly to a Cash Management Bank) into a Concentration Account, and
(3) deposit or cause to be deposited on each Business Day, all other available
Collections (including cash, checks, drafts and all other forms of daily store
receipts or other similar items of payment) received by or otherwise under its
control into a Cash Management Account.

(c) With respect to each Concentration Account, each Cash Management Bank shall
establish and maintain Cash Management Agreements with Agent and the applicable
Credit Party, in form and substance acceptable to Agent in its Permitted
Discretion. Each Cash Management Agreement shall provide, among other things,
that (i) all items of payment deposited in such Concentration Account and
proceeds thereof are subject to the control of

 

-57-



--------------------------------------------------------------------------------

Agent, (ii) the Cash Management Bank has no rights of setoff or recoupment or
any other claim against the applicable Concentration Account other than for
payment of its service fees and other charges directly related to the
administration of such Concentration Account and for returned checks or other
items of payment, and (iii) within two Business Days after the date that it
receives written notification from Agent (a “Control Exercise Notice”),
it immediately will forward by daily sweep all amounts in the applicable
Concentration Account to the Agent’s Account or as otherwise directed by Agent
to prepay the Obligations in such order as set forth in Section 2.5(b);
provided, that any such prepayments of the Loans pursuant to this Section 2.8(c)
may be reborrowed subject to Section 3.2. Anything contained herein or in any
other Loan Document to the contrary notwithstanding, Agent agrees that it shall
not provide a Control Exercise Notice to the Cash Management Banks unless Excess
Availability is less than $15,000,000 (a “Control Notice Event”). At any time
following the occurrence and during the continuance of a Control Notice Event
Agent shall be free to exercise its right to issue a Control Exercise Notice.
Agent shall deliver to Borrower and the applicable Credit Party a copy of any
such Control Exercise Notice promptly after delivery thereof to the applicable
Cash Management Bank; provided, however that a non-willful failure to so do
shall not affect the validity of any such Control Exercise Notice or otherwise
limit Agent’s right to send any other Control Exercise Notice. The Control
Notice Event shall terminate at such time when Excess Availability exceeds
$15,000,000 for forty-five (45) consecutive days following occurrence of the
Control Notice Event; provided under no circumstances shall more than one
Control Notice Event terminate in any 365 day period. Upon the termination of
such Control Notice Event, Agent shall withdraw such Control Exercise Notice and
permit funds to be transferred as set forth above, including permitting each
Credit Party access to funds in any Concentration Account (and daily sweeps
thereof into any Designated Account), but subject in all events to the right of
Agent to deliver a Control Exercise Notice following the occurrence and during
the continuance of any subsequent Control Notice Event.

(d) Each Credit Party may establish and maintain Credit Card Agreements with
Agent and each Credit Card Processor. Each such Credit Card Agreement shall
provide, among other things, that each such Credit Card Processor shall transfer
all proceeds of credit card charges for sales by each Credit Party received by
it (or other amounts payable by such Credit Card Processor) into a designated
Concentration Account on a daily basis or such other periodic basis as Agent may
otherwise direct. No Credit Party shall change any direction or designation set
forth in the Credit Card Agreements regarding payment of charges without the
prior written consent of Agent.

(e) So long as no Event of Default has occurred and is continuing, Borrower may
amend Schedule 5.17 to add or replace a Cash Management Bank or Cash Management
Account; provided, however, that in the case of any Concentration Account,
(i) such prospective Cash Management Bank shall be reasonably satisfactory to
Agent and Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank (which
consent shall not be required with respect to any additional Concentration
Account at an existing Cash Management Bank and otherwise shall not be
unreasonably withheld), and (ii) prior to the time of the opening of any
Concentration Account, the applicable Credit Party and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement. Each Credit Party shall close any of its Concentration Accounts
(and establish replacement cash management accounts in

 

-58-



--------------------------------------------------------------------------------

accordance with the foregoing sentence) promptly and in any event within 45 days
of notice from Agent (or such longer period as such Credit Party and Agent may
agree) that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Agent (or such longer period as such
Credit Party and Agent may agree) that the operating performance, funds
transfer, or availability procedures or performance of the Cash Management Bank
with respect to Concentration Accounts or Agent’s liability under any Cash
Management Agreement with such Cash Management Bank is no longer acceptable in
Agent’s reasonable judgment.

The Cash Management Accounts shall be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the
Obligations, and in which each Credit Party hereby grants a Lien to Agent.

2.9 Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then the applicable Credit Party shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 2:00 p.m. (New York time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 2:00 p.m. (New York time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.10 Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.7(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Agent Advance, or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.11 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Agent Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except Obligations referred to in clause (b) of the
definition thereof), including, accrued interest, fees

 

-59-



--------------------------------------------------------------------------------

and expenses, and Lender Group Expenses. In accordance with Section 2.8, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account, including all amounts received in the Agent’s Account
from any Cash Management Bank. Agent shall render statements regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

2.12 Fees. Borrower shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

(a) Unused Line Fee. On the first day of each calendar quarter during the term
of this Agreement, an unused line fee in an amount equal to 0.25% per annum
times the result of (i) the Maximum Revolver Amount, less (ii) the sum of
(A) the average Daily Balance of Revolving Loans that were outstanding during
the immediately preceding month, plus (B) the average Daily Balance of the
Letter of Credit Usage during the immediately preceding month, (such sum being
the “Average Utilization”);

(b) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

2.13 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower or, at the request
of Borrower, for the account of Gordmans Management Company, Inc. (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower
or, at the request of Borrower, for the account of Gordmans Management Company,
Inc. To request the issuance of an L/C or an L/C Undertaking (or the amendment,
renewal, or extension of an outstanding L/C or L/C Undertaking), Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a notice requesting the issuance of
an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking to be
amended, renewed, or extended, specifying the date of issuance, amendment,
renewal, or extension (which shall be a Business Day), the date on which such
L/C or L/C Undertaking is to expire, the amount of such L/C or L/C Undertaking,
the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), whether the Letter of Credit is for
the account of the Borrower or Gordmans Management Company, Inc. and such other
information as shall be

 

-60-



--------------------------------------------------------------------------------

necessary to prepare, amend, renew, or extend such L/C or L/C Undertaking. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the then
extant amount of outstanding Revolving Loans, or

(ii) the Letter of Credit Usage would exceed the sum of $15,000,000 (subject to
reduction in the case of certain issuances as set forth in the Letter of Credit
Side Letter), or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Revolving Loans.

In the event there is a Defaulting Lender as of the date of any request for the
issuance of a Letter of Credit, the Issuing Lender shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.4(c), or (ii) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the Issuing Lender’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include the Borrower cash collateralizing such Defaulting
Lender’s participation with respect to such Letter of Credit in accordance with
Section 2.4(c).

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 2:00 p.m., New
York time, on the date that such L/C Disbursement is made, if Borrower shall
have received written or telephonic notice of such L/C Disbursement prior to
1:00 p.m., New York time, on such date, or, if such notice has not been received
by Borrower prior to such time on such date, then not later than 2:00 p.m., New
York time, on the Business Day that Borrower receives such notice, if such
notice is received prior to 1:00 p.m., New York time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Revolving Loan hereunder and, thereafter,
shall bear interest at the rate then applicable to Revolving Loans that are Base
Rate Loans under Section 2.7. To the extent an L/C Disbursement is deemed to be
an Revolving Loan hereunder, Borrower’s obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from Borrower pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.12(c) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

 

-61-



--------------------------------------------------------------------------------

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Revolving Loan deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Revolving Loan and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason. Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of such Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to

 

-62-



--------------------------------------------------------------------------------

any loss, cost, expense (including reasonable attorneys fees), or liability
incurred by the Lender Group under any L/C Undertaking as a result of the Lender
Group’s indemnification of any Underlying Issuer; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of such Issuing Lender or any other member of the Lender
Group.

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and immediately shall be reimbursable by Borrower
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by Borrower that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority (other than any change in any Excluded
Tax), or (ii) compliance by the Underlying Issuer or the Lender Group with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

-63-



--------------------------------------------------------------------------------

(g) Borrower acknowledges and agrees that certain of the Qualified Import
Letters of Credit may provide for the presentation of time drafts to the
Underlying Issuer. If an Underlying Issuer accepts such a time draft that is
presented under an Underlying Letter of Credit, it is acknowledged and agreed
that (i) the Letter of Credit will require the Issuing Lender to reimburse the
Underlying Issuer for amounts paid on account of such time draft on or after the
maturity date thereof, (ii) the pricing provisions hereof (including Sections
2.7(b) and 2.13(e)) shall continue to apply, until payment of such time draft on
or after the maturity date thereof, as if the Underlying Letter of Credit were
still outstanding, and (iii) on the date on which Issuing Lender makes payment
to the Underlying Issuer of the amounts paid on account of such time draft,
Borrower immediately shall reimburse such amount to Issuing Lender and such
amount shall constitute an L/C Disbursement hereunder.

2.14 LIBOR Option

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Revolving Loans be charged
at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto, (ii) the date that is one month after the commencement of
the applicable Interest Period, (iii) the occurrence of an Event of Default in
consequence of which the Required Lenders or Agent on behalf thereof elect to
accelerate the maturity of all or any portion of the Obligations, or
(iv) termination of this Agreement pursuant to the terms hereof. On the last day
of each applicable Interest Period in respect of a LIBOR Rate Loan, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
at the election of the Agent or Required Lenders, Borrower no longer shall have
the option to request that Advances bear interest at the LIBOR Rate and Agent
shall have the right to convert the interest rate on all outstanding LIBOR Rate
Loans to the rate then applicable to Base Rate Loans hereunder.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. (New York time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (New York time) on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders
having a Revolver Commitment.

 

-64-



--------------------------------------------------------------------------------

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.14 shall
be conclusive absent manifest error.

(iii) Borrower shall have not more than five (5) LIBOR Rate Loans in effect at
any given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of each Credit Party’s Collections in accordance with Section 2.5(b) or
for any other reason, including early termination of the term of this Agreement
or acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with clause (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
with respect to Excluded Taxes) and changes in the reserve

 

-65-



--------------------------------------------------------------------------------

requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
Each Lender at such time having as its lending office an office outside the
United States agrees to use reasonable efforts to designate a different lending
office if such designation will avoid the need for such a notice of changed
circumstances and would not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.15 Increased Costs; Capital Requirements.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

 

-66-



--------------------------------------------------------------------------------

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any L/C, any participation in an L/C or any
LIBOR Rate Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 16.11(f)) and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender or the Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any L/C or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any L/C (or of
maintaining its obligation to participate in or to issue any L/C), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Lender, the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in L/Cs or Swing Loans held by, such Lender, or
the L/Cs issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then,
upon written request of such Lender or Issuing Lender or the Agent (such request
to set out in reasonable detail the facts giving rise to and a summary
calculation of such reduction), from time to time the Credit Parties will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

-67-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

2.16 Replacement or Removal of Lender. If the Agent receives a notice from a
Lender pursuant to Section 2.14(d)(i), Section 2.15 or Section 16.11 claiming
compensation, reimbursement or indemnity, and the aggregate amount of all such
compensation, reimbursement or indemnity payments made or to be made by the
Borrower pursuant to Section 2.14(d)(i), Section 2.15 or Section 16.11 to the
Lender giving notice is materially greater (as determined by the Borrower in its
reasonable judgment) than the weighted average amount of payments made or
required to be made to the other Lenders pursuant to Section 2.14(d)(i),
Section 2.15 or Section 16.11, or if the Agent receives a notice from a Lender
pursuant to Section 2.14(d)(ii), or if any Lender is a Defaulting Lender, then,
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may, at its own expense and effort, within sixty (60) days after
receipt of any such notice, and upon notice to such Lender and the Agent, elect
to terminate such Lender as a party to this Agreement. The Borrower’s election
to terminate a Lender under this Section 2.16 shall be set forth in a written
notice from the Borrower to the Agent (with a copy to such Lender), setting
forth (a) the basis for termination of such Lender; (b) whether the Borrower
intends to replace such Lender with a Replacement Lender reasonably acceptable
to Agent in accordance with the provisions of Section 15.2 or reduce the
Commitments by the amount of the Commitment of such Lender pursuant to
Section 3.5; and (c) the date when such termination shall become effective.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
the Lender Group (or any member thereof) to make the initial Advances (or
otherwise to extend any credit provided for hereunder), is subject to the
fulfillment, to the satisfaction of Agent in its Permitted Discretion, of each
of the conditions precedent set forth below:

(a) the Closing Date shall occur on or before February 20, 2009;

 

-68-



--------------------------------------------------------------------------------

(b) Agent shall have received a UCC Filing Authorization Letter, duly executed
by Borrower and each Guarantor, together with appropriate financing statements
on Form UCC-1;

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed, and
each such document shall be in full force and effect:

(i) the Disbursement Letter;

(ii) the Fee Letter;

(iii) the Officers’ Certificate;

(iv) the Intellectual Property Security Agreements;

(v) originals of the Pledged Equity and Pledged Notes;

(vi) the Perfection Certificate; and

(vii) the Pay-Off Letter, together with UCC termination statements and other
documentation evidencing the termination by Existing Lender of its Liens in and
to the properties and assets of Borrower and its Subsidiaries;

(d) Agent shall have received a certificate from the Secretary of each Credit
Party attesting to the resolutions of such Credit Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Credit Party is a party and authorizing
specific officers of such Credit Party to execute the same;

(e) Agent shall have received copies of each Credit Party’s Governing Documents,
as amended, modified, or supplemented as of the Closing Date, certified by the
respective Secretary of such Credit Party;

(f) Agent shall have received a recent certificate of status with respect to
each Credit Party, such certificate to be issued by the appropriate officer of
the jurisdiction of organization of such Credit Party, which certificate shall
indicate that such Credit Party is in good standing in such jurisdiction;

(g) Agent shall have received recent certificates of status with respect to each
Credit Party, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Credit Party)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that such Credit
Party is in good standing in such jurisdictions;

(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.7, the form and substance of
which shall be satisfactory to Agent in its Permitted Discretion;

 

-69-



--------------------------------------------------------------------------------

(i) Agent shall have received an opinion of counsel, including certain local
counsel in such jurisdictions as required by Agent, for the Credit Parties, each
in form and substance satisfactory to Agent in its Permitted Discretion;

(j) Borrower shall have delivered a Borrowing Base Certificate, dated as of the
Closing Date based on the most recent completed fiscal month, and Borrower shall
have opening Availability of $15,000,000 after giving effect to the initial
extensions of credit hereunder and the payment of all fees and expenses required
to be paid by Borrower on the Closing Date under this Agreement or the other
Loan Documents and net of accounts payable aged in excess of 75 days from the
invoice date or 45 days from the due date, held checks and overdrafts);

(k) Agent shall have received Borrower’s Closing Date Business Plan;

(l) Borrower shall have paid all documented Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

(m) Each Credit Party shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by each such Credit Party of the Loan Documents or with
the consummation of the transactions contemplated thereby;

(n) Agent shall have received Collateral Access Agreements from each landlord or
bailee of any distribution center of the Credit Parties and of any landlord or
bailee with respect to real property located in the states of Pennsylvania,
Washington, West Virginia or Texas;

(o) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a commercial finance exam and review of Borrower’s and
its Subsidiaries books and records and verification of Borrower’s
representations and warranties to the Lender Group, the results of which shall
be reasonably satisfactory to Agent, (ii) an appraisal conducted by an appraisal
firm selected by Agent the results of which shall be reasonably satisfactory to
Agent and (iii) to the extent required by Agent an inspection of any of the
locations where Borrower’s and its Subsidiaries’ Inventory is located, the
results of which shall be reasonably satisfactory to Agent;

(p) Borrower shall have received prior to the Closing Date a cash equity
investment on terms reasonably satisfactory to Agent in an amount not less than
$20,000,000 from Sponsor or a Sponsor Affiliate which cash equity investment
shall remain in the Borrower on and after the Closing Date and Agent shall
otherwise be satisfied with the sources and uses for the transactions
contemplated to occur on the Closing Date and with the capital structure of the
Borrower and its Subsidiaries;

(q) Agent shall have received Cash Management Agreements relating to the
Concentration Account maintained by each Credit Party with Wells Fargo Treasury
Management, in accordance with the terms and conditions set forth herein, the
form and substance of which shall be satisfactory to Agent in its Permitted
Discretion;

(r) Agent shall have received all Credit Card Processor agreements; and

 

-70-



--------------------------------------------------------------------------------

(s) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent in its
Permitted Discretion.

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date) and except to the extent that such representations and
warranties have become untrue or incorrect solely as a result of changes
permitted by this Agreement;

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Credit Party, Agent, any Lender, or any of their Affiliates; and

(d) no Material Adverse Change shall have occurred since September 30, 2008.

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on August 27, 2018 (such date, as it may be extended, the “Maturity
Date”). The foregoing notwithstanding, the Lender Group, upon the election of
the Required Lenders, shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all other Obligations)
immediately shall become due and payable without notice or demand (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Agent with respect to the Obligations specified
in clause (b) of the definition thereof). No termination of this Agreement,
however, shall relieve or discharge any Credit Party of its duties, Obligations,
or covenants hereunder and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have

 

-71-



--------------------------------------------------------------------------------

been paid in full (including by the provision of cash collateral set forth
above) and the Lender Group’s obligations to provide additional credit hereunder
have been terminated. When this Agreement has been terminated and all of the
Obligations have been paid in full (including by the provision of cash
collateral set forth above) and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any UCC termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon
five (5) Business Days prior written notice to Agent, to (A) permanently reduce
the Revolver Commitment in the minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof and (B) terminate this Agreement in
its entirety by paying to Agent, for the benefit of the Lenders, in cash, the
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 105% of the then extant Letter of Credit Usage, (ii) providing a
backstop letter of credit reasonably acceptable to Agent or (iii) causing the
original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent with
respect to the Obligations specified in clause (b) of the definition of
Obligations), in full. If Borrower has sent a notice of termination pursuant to
the provisions of this Section, then the Commitments shall terminate and
Borrower shall be obligated to repay the Obligations (including either
(i) providing cash collateral to be held by Agent for the benefit of those
Lenders with a Revolver Commitment in an amount equal to 105% of the then extant
Letter of Credit Usage, (ii) providing a backstop letter of credit reasonably
acceptable to Agent or (iii) causing the original Letters of Credit to be
returned to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Agent with respect to the Obligations specified in clause (b) of
the definition of Obligations), in full, on the date set forth as the date of
termination of this Agreement in such notice (provided that a notice of
termination delivered by the Borrower in connection with a refinancing or
termination of all (but not less than all) the Commitments hereunder may state
that such notice is conditioned on the effectiveness of any other credit
facilities or the closing of any other securities offering, in which case the
Borrower shall provide reasonable detail of the conditions or circumstances that
could prevent such effectiveness or closing and such notice may be revoked by
the Borrower (by notice to the Agent on or prior to the specified effective date
as soon as the Borrower becomes reasonably certain thereof) if such condition or
circumstance is not satisfied).

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Each Credit Party hereby grants to Agent, for
the benefit of the Lender Group, a continuing security interest in all of its
right, title, and interest in all currently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all of the

 

-72-



--------------------------------------------------------------------------------

Obligations in accordance with the terms and conditions of the Loan Documents
and in order to secure prompt performance by each Credit Party of each of its
covenants and duties under the Loan Documents. The Agent’s Liens in and to the
Collateral shall attach to all Collateral without further act on the part of
Agent or any Credit Party. Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted Dispositions
and other dispositions permitted by Section 7.3, (a) no Credit Party has any
authority, express or implied, to dispose of any item or portion of the
Collateral (it being understood, with respect to any such Permitted Disposition
(or other disposition permitted by Section 7.3) of Collateral, Agent’s Liens in
and to such Collateral shall be released automatically upon consummation of such
disposition, and the Proceeds and products of such disposition shall be subject
to Agent’s Liens); and (b) with respect to the granting of any Lien permitted
under Section 7.2(b), Agent’s Liens in and to such Collateral shall be released
automatically upon the granting of such Lien, and the Proceeds and products of
the Indebtedness secured by such Lien shall be subject to Agent’s Liens.

4.2 Negotiable Collateral. In the event that any Collateral, including proceeds,
is evidenced by or consists of Negotiable Collateral, and if and to the extent
that Agent determines in its Permitted Discretion that perfection or priority of
Agent’s security interest is dependent on or enhanced by possession, such Credit
Party, promptly following the request of Agent, shall endorse and deliver
physical possession of such Negotiable Collateral to Agent.

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of any Credit
Party that such Credit Party’s Accounts, or, as relates to Collateral, chattel
paper or General Intangibles, have been assigned to Agent or that Agent has a
security interest therein, or (b) collect the Accounts and such Chattel Paper or
General Intangibles of such Credit Party directly and charge the collection
costs and expenses to the Loan Account. Each Credit Party agrees that it will
hold in trust for the Lender Group, as the Lender Group’s trustee, any of its
Collections that it receives and immediately will deliver such Collections to
Agent or a Cash Management Bank in their original form as received by such
Credit Party.

4.4 Filing of Financing Statements; Delivery of Additional Documentation
Required.

(a) Each Credit Party authorizes Agent to file any financing statement necessary
or desirable to effectuate the transactions contemplated by the Loan Documents,
and any continuation statement or amendment with respect thereto, in any
appropriate filing office without the signature of such Credit Party where
permitted by applicable law. Each Credit Party hereby ratifies the filing of any
financing statement filed without the signature of such Credit Party prior to
the date hereof.

(b) At any time upon the request of Agent, each Credit Party shall execute or
deliver to Agent any and all financing statements, original financing statements
in lieu of continuation statements, security agreements, assignments, and all
other documents (collectively, the

 

-73-



--------------------------------------------------------------------------------

“Additional Documents”) that Agent may request in its Permitted Discretion, in
form and substance satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect the Agent’s Liens in the Collateral of any Credit
Party (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, each Credit Party authorizes Agent
to execute any such Additional Documents in such Credit Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office.

4.5 Power of Attorney. Each Credit Party hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as such Credit Party’s true and lawful attorney, with power to (a) if
such Credit Party refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4, sign the name of such Credit Party on any of
the documents described in Section 4.4, (b) at any time that an Event of Default
has occurred and is continuing, sign such Credit Party’s name on any invoice or
bill of lading relating to the Collateral, drafts against Account Debtors, or
notices to Account Debtors, (c) send requests for verification of such Credit
Party’s Accounts, (d) after the occurrence of and during the continuation of an
Event of Default endorse such Credit Party’s name on any of its payment items
(including all of its Collections) that may come into the Lender Group’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, as relates to Collateral, make, settle, and adjust all claims under
such Credit Party’s policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (f) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting such Credit Party’s Accounts, chattel paper, or General
Intangibles constituting Collateral directly with Account Debtors, for amounts
and upon terms that Agent determines to be reasonable, and Agent may cause to be
executed and delivered any documents and releases that Agent determines to be
necessary. The appointment of Agent as each Credit Party’s attorney, and each
and every one of its rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully and finally repaid and
performed and the Lender Group’s obligations to extend credit hereunder are
terminated.

4.6 Right to Inspect

Agent and each Lender (through any of their respective officers, employees, or
agents) shall have the right, from time to time hereafter (at reasonable times
following reasonable notice to Borrower, except after the occurrence of and
during the continuation of an Event of Default) to inspect the Books and make
copies or abstracts thereof and to check, test, and appraise the Collateral, or
any portion thereof, in order to verify each Credit Party’s financial condition
or the amount, quality, value, condition of, or any other matter relating to,
the Collateral; provided that (i) unless an Event of Default, Accelerated
Monitoring Event, or Critical Monitoring Event is then existing, the Borrower
shall only be obligated to pay for one (1) appraisal in any twelve (12) month
period, (ii) at any time that an Accelerated Monitoring Event has occurred and
is continuing, the Borrower shall be obligated to pay for two (2) appraisals in
any twelve (12) month period, (iii) at any time that a Critical Monitoring Event
has occurred and is continuing, the Borrower shall be obligated to pay for three
(3) appraisals in any twelve (12) month period,

 

-74-



--------------------------------------------------------------------------------

and (iv) at any time that an Event of Defaults has occurred and is continuing,
Borrower shall pay for all appraisals conducted during the continuance of such
Event of Default. Agent shall have the right, upon reasonable notice to
Borrower, to conduct periodic commercial finance exams and appraisals using
third party appraisal firms at the expense of Borrower; provided that (i) unless
an Event of Default, Accelerated Monitoring Event, or Critical Monitoring Event
is then existing, the Borrower shall only be obligated to pay for one
(1) commercial finance exam in any twelve (12) month period, (ii) at any time
that an Accelerated Monitoring Event has occurred and is continuing, the
Borrower shall be obligated to pay for two (2) commercial finance exams in any
twelve (12) month period, (iii) at any time that a Critical Monitoring Event has
occurred and is continuing, the Borrower shall be obligated to pay for three
(3) commercial finance exams in any twelve (12) month period, and (iv) at any
time that an Event of Defaults has occurred and is continuing, Borrower shall
pay for all commercial finance exams conducted during the continuance of such
Event of Default.

4.7 Deposit Accounts.

(a) Other than as specified in Section 2.8 with respect to Cash Management
Accounts and other than with respect to Excluded Accounts, each Credit Party
agrees that it will not establish or maintain any Deposit Account at which
Collateral is or may be located unless the terms of such Deposit Account cause
it to be swept on a daily basis to a Concentration Account covered by a Cash
Management Agreement and that it will not transfer Collateral out of any Deposit
Account.

(b) Following an Event of Default, each Credit Party agrees that, subject to
Section 2.8 (with respect to Cash Management Accounts), with respect to all
Deposit Accounts at which Collateral is or may be held other than Excluded
Accounts it will take any or all reasonable steps that Agent requests in order
for Agent to obtain control in accordance with Sections 9-104, 9-105, 9-106, and
9-107 of the Code with respect to any of its Deposit Accounts.

4.8 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral (in the
aggregate for all Credit Parties) shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to the Agent,
duly indorsed in a manner reasonably satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement; provided, however, that no Credit Party
shall be required to deliver Instruments to the Agent more than one time per
month unless an Event of Default is then in existence or the aggregate of all
such undelivered instruments exceeds $1,000,000, in which case the Credit Party
shall promptly deliver all such undelivered Instruments to Agent. In the event
that an Event of Default shall have occurred and be continuing, upon the request
of the Agent, any Instrument, Certificated Security or Chattel Paper not
theretofore delivered to the Agent and at such time being held by any Credit
Party shall be promptly delivered to the Agent, duly indorsed in a manner
reasonably satisfactory to the Agent, to be held as Collateral pursuant to this
Agreement.

 

-75-



--------------------------------------------------------------------------------

4.9 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Agent shall have given notice to the relevant Credit Party of the Agent’s intent
to exercise its corresponding rights pursuant to Section 4.9(b), each Credit
Party shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Equity and all payments made in respect of the Pledged
Notes, to the extent not otherwise prohibited by the Credit Agreement, and to
exercise all voting and other rights with respect to the Investment Property;
provided, that no vote shall be cast or other right exercised or action taken
which could materially impair the Collateral or which would be inconsistent with
or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the relevant Credit Party
or Credit Parties, (i) the Agent shall have the right to receive any and all
cash dividends and distributions, payments or other Proceeds paid in respect of
the Investment Property and make application thereof to the Obligations in such
order as the Agent may determine, and (ii) any or all of the Investment Property
shall be registered in the name of the Agent or its nominee, and the Agent or
its nominee may thereafter exercise (x) all voting and other rights pertaining
to such Investment Property at any meeting of holders of the equity interests of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Credit Party or the Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent may
determine), all without liability except to account for property actually
received by it, but the Agent shall have no duty to any Credit Party to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

(c) Each Credit Party hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Credit Party hereunder to (i) comply with
any instruction received by it from the Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Credit Party, and each Credit Party agrees that each
Issuer shall be fully protected in so complying and (ii) unless otherwise
expressly permitted hereby, pay any dividends, distributions or other payments
with respect to the Investment Property directly to the Agent.

4.10 Code and Other Remedies . If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, the Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Credit Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the

 

-76-



--------------------------------------------------------------------------------

Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Agent or any Lender or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery with assumption of any credit risk. The Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Credit Party, which right or equity is hereby waived and released. Each
Credit Party further agrees, at the Agent’s request, to assemble the Collateral
and make it available to the Agent at places which the Agent shall reasonably
select, whether at such Credit Party’s premises or elsewhere. The Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 4.10,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Agent
and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 2.5(b), and only after such application and after the
payment by the Agent of any other amount required by any provision of law, need
the Agent account for the surplus, if any, to any Credit Party. To the extent
permitted by applicable law, each Credit Party waives all claims, damages and
demands it may acquire against the Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

4.11 Waiver; Deficiency. Each Credit Party waives and agrees not to assert any
rights or privileges which it may acquire under Section 9-626 of the Code. Each
Credit Party shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Obligations
in full and the fees and disbursements of any attorneys employed by the Agent or
any Lender to collect such deficiency.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Credit
Party jointly and severally makes the following representations and warranties
to the Lender Group which shall be true, correct, and complete, in all material
respects, as of the date hereof, and shall be true, correct, and complete, in
all material respects, as of the Closing Date, and at and as of the date of the
making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date and except to the extent that such representations and
warranties have become untrue or incorrect solely as a result of changes
permitted by this Agreement) and such representations and warranties shall
survive the execution and delivery of this Agreement:

5.1 Title, No Encumbrances. Except as disclosed on Schedule P-1 hereto, each
Credit Party has good and indefeasible title to its personal property assets and
good and marketable title to its Real Property (subject to exceptions that do
not, in the aggregate, materially impair the use of any of the personal property
and the Real Property, taken as a whole), and in the case of Collateral, free
and clear of Liens except for Permitted Liens.

 

-77-



--------------------------------------------------------------------------------

5.2 Eligible Accounts. The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of each
Credit Party’s business, owed to such Credit Party without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, except
where the existence of such defenses, disputes, offsets, counterclaims, or
rights of return or cancellation would not cause a Material Adverse Change. As
to each Account that is identified by Borrower as an Eligible Account in a
borrowing base report submitted to Agent, such Account is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.

5.3 Eligible Inventory. All Eligible Inventory is of good and merchantable
quality. As to each item of Inventory that is identified by Borrower as Eligible
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth in the definition of Eligible Inventory.

5.4 Location of Collateral. The Collateral of each Credit Party is located only
at, or in-transit to or between, the locations identified on Schedule 5.4 (as
such Schedule may be updated pursuant to Sections 6.8 and 6.13). Schedule 5.4
separately identifies each Leased Store Location and each Non-Owned Storage
Facility, and sets forth the owners and operators thereof.

5.5 Inventory Records. Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its and each Credit Party’s
Inventory and the book value thereof.

5.6 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number.

(a) The jurisdiction of organization of each Credit Party is set forth on
Schedule 5.6(a).

(b) The chief executive office of each Credit Party is located at the address
indicated on Schedule 5.6(b) (as such Schedule may be updated pursuant to
Section 6.7).

(c) Each Credit Party’s FEIN and organizational identification number, if any,
are identified on Schedule 5.6(c).

 

-78-



--------------------------------------------------------------------------------

5.7 Due Organization and Qualification; Subsidiaries.

(a) Each Credit Party is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

(b) As of the Closing Date, set forth on Schedule 5.7(b), is a complete and
accurate description of the authorized capital Stock of each Credit Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. As of the Closing Date, other
than as described on Schedule 5.7(b), there are no subscriptions, options,
warrants, or calls relating to any shares of any Credit Party’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. As of the Closing Date, except as set forth on Schedule
5.7(b), no Credit Party is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its capital Stock or
any security convertible into or exchangeable for any of its capital Stock.

(c) Set forth on Schedule 5.7(c), is a complete and accurate list of each Credit
Party’s direct and indirect Subsidiaries (including Excluded Subsidiaries as
indicated thereon), as of the Closing Date, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by such Credit Party. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

5.8 Due Authorization; No Conflict.

(a) The execution, delivery, and performance by each Credit Party of this
Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Credit Party.

(b) The execution, delivery, and performance by each Credit Party of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Credit Party, the Governing Documents of such Credit Party,
or any order, judgment, or decree of any court or other Governmental Authority
binding on such Credit Party, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Credit Party, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Credit Party, other than Permitted Liens, or
(iv) require any approval of such Credit Party’s equityholders or any approval
or consent of any Person under any material contractual obligation of such
Credit Party, other than consents or approvals that have been obtained and that
are still in force and effect unless such violation, imposition of Lien or
failure to obtain approval or consent could not reasonably be expected to result
in a Material Adverse Change.

(c) Other than the filing of financing statements, the execution, delivery, and
performance by each Credit Party of this Agreement and the other Loan Documents
to which each such Credit Party is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

 

-79-



--------------------------------------------------------------------------------

(d) This Agreement and the other Loan Documents to which each Credit Party is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Credit Party will be the legally valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

5.9 Litigation. Other than those matters disclosed on Schedule 5.9, there are no
actions, suits, or proceedings pending or, to the best knowledge of each Credit
Party, threatened against any Credit Party, except for (a) matters that are
fully covered by insurance (subject to customary deductibles), and (b) matters
arising after the Closing Date that, if decided adversely to any Credit Party,
reasonably could not be expected to result in a Material Adverse Change.

5.10 No Material Adverse Change. All financial statements relating to the Credit
Parties that have been delivered by Borrower to the Lender Group have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, each Credit Parties’
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
any Credit Party since February 2, 2013.

5.11 Fraudulent Transfer

(a) Each Credit Party is Solvent.

(b) No transfer of property is being made by any Credit Party and no obligation
is being incurred by any Credit Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Credit
Party.

5.12 Employee Benefits. No Credit Party or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

-80-



--------------------------------------------------------------------------------

5.13 Environmental Condition. Except for matters that could not reasonably be
expected to result in a Material Adverse Change, (a) to each Credit Party’s
knowledge, no asset of any Credit Party has ever been used by any Credit Party
or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation
of applicable Environmental Law, (b) to each Credit Party’s knowledge, no Credit
Party’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Credit Party has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by any Credit Party, and (d) no Credit Party has received a summons,
citation, notice, or directive from the U.S. Environmental Protection Agency or
any other federal or state governmental agency concerning any action or omission
by any Credit Party resulting in the releasing or disposing of Hazardous
Materials into the environment in violation of any applicable Environmental Law.

5.14 Brokerage Fees. No Credit Party has utilized the services of any broker or
finder in connection with Borrower’s obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable by
any Credit Party in connection herewith.

5.15 Intellectual Property. Each Credit Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of the business of the Credit Parties, taken as a
whole, as currently conducted, except where the failure to do so, in the
aggregate, would not result in a Material Adverse Change.

5.16 Leases. Except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change, each Credit Party enjoys peaceful and
undisturbed possession under all leases material to its business and to which it
is a party or under which it is operating. Except as set forth on Schedule 5.16
or to the extent such defaults could not reasonably be expected to cause a
Material Adverse Change, all of such leases are valid and subsisting and no
material default by any Credit Party exists under any of them.

5.17 Deposit Accounts. Set forth on Schedule 5.17 are all of each Credit Party’s
Deposit Accounts, as of the Closing Date, at which Collateral is or may be held,
including, with respect to each bank (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts maintained with such
Person. Schedule 2.8(a) separately identifies, as of the Closing Date, each
Concentration Account, and each Collection Account.

5.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of any Credit Party in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents) for purposes of or in connection with this

 

-81-



--------------------------------------------------------------------------------

Agreement, the other Loan Documents, or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any Credit Party in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent each Credit Party’s good faith best
estimate of its future performance for the periods covered thereby, it being
understood that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any
projections may differ from the projected results and no assurance can be given
that the Projections will be realized.

5.19 Indebtedness. Set forth on Schedule 5.19 is a true and complete list of all
Indebtedness of each Credit Party outstanding immediately prior to the Closing
Date that is to remain outstanding after the Closing Date and such Schedule
accurately reflects the aggregate principal amount of such Indebtedness (other
than Indebtedness of any Credit Party to any other Credit Party).

5.20 Credit Card Receipts. Schedule 5.20 sets forth each Credit Party’s Credit
Card Processors and all material arrangements to which any Credit Party is a
party with respect to the payment to any Credit Party of the proceeds of credit
card charges for sales by such Credit Party as of the Closing Date.

5.21 Margin Stock. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

5.22 Equipment. All of the Equipment of the Borrower and its Subsidiaries is
used or held for use in their business and is fit for such purposes.

5.23 Investment Property.

(a) The shares of Pledged Equity pledged by each Credit Party hereunder on the
Closing Date constitutes all the issued and outstanding equity interests of each
Subsidiary owned by such Credit Party (other than Excluded Equity).

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

 

-82-



--------------------------------------------------------------------------------

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

(d) As of the Closing Date, Schedule 5.23 lists each item of Investment Property
owned by each Credit Party with an individual value in excess of $200,000. Each
Credit Party is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and, in the case of Investment
Property which does not constitute Pledged Equity or Pledged Notes, for Liens
expressly permitted by the Credit Agreement.

5.24 Pledged Intellectual Property.

(a) (i) As of the Closing Date, Schedule 5.24 lists all of the following owned
by such Credit Party in its own name: (i) trademark registrations and
applications for registration of trademarks; (ii) patents and patent
applications; and (iii) registered copyrights and applications for registration
of copyrights.

(b) On the date hereof, all material Intellectual Property owned by any Credit
Party is valid, subsisting, unexpired and enforceable, has not been abandoned
and, to such Credit Party’s knowledge, does not infringe the intellectual
property rights of any other Person.

(c) Except as set forth in Schedule 5.24, as of the Closing Date, none of the
material Intellectual Property owned by any Credit Party is the subject of any
material licensing or franchise agreement pursuant to which such Credit Party is
the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or any Credit
Party’s rights in, any material Intellectual Property owned by any Credit Party
in any material respect.

(e) No action or proceeding is pending, or, to the knowledge of such Credit
Party, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property owned by any Credit Party or
any Credit Party’s ownership interest therein, or (ii) which, if adversely
determined, would adversely affect the value of any such material Intellectual
Property.

5.25 Anti-Terrorism Laws.

(i) None of the Credit Parties or, to the knowledge of any of the Credit
Parties, any of their Affiliates, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

 

-83-



--------------------------------------------------------------------------------

(ii) No Credit Party or, to the knowledge of any of the Credit Parties, any of
their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Obligations, is any of the
following:

(A) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(B) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(C) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(D) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(E) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

(iii) No Credit Party or to the knowledge of any Credit Party, any of its
brokers or other agents acting in any capacity in connection with the
Obligations (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

5.26 RESERVED.

5.27 Taxes. Each Credit Party has filed all federal, state and local tax returns
and other reports that it is required by law to file, and has paid, or made
provision for the payment of, all taxes upon it, its income and its Properties
that are due and payable, except to the extent such taxes are the subject of a
Permitted Protest and except where the failure to file or pay the same could not
reasonably be expected to have a Material Adverse Change.

 

-84-



--------------------------------------------------------------------------------

5.28 Insurance. Each Credit Party keeps its property adequately insured and
maintains (a) insurance to such extent and against such risks as is customary
with companies in the same or similar businesses, (b) workmen’s compensation
insurance in the amount required by applicable law, (c) public liability
insurance in the amount customary with companies in the same or similar business
against claims for personal injury or death on properties owned, occupied or
controlled by it, and (d) such other insurance as may be required by law or as
may be reasonably required by the Agent. Schedule 5.5 sets forth a list of all
insurance maintained by each Credit Party on the Sixth Amendment Effective Date.

6. AFFIRMATIVE COVENANTS.

Each Credit Party jointly and severally covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations,
each Credit Party shall do all of the following:

6.1 Accounting System. Maintain a system of accounting that enables each Credit
Party to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Each Credit Party also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to such Credit Party’s Inventory.

6.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with the documents set forth on Schedule 6.2 in
accordance with the delivery schedule set forth thereon. In addition, each
Credit Party agrees to cooperate fully with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on Schedule 6.2.

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a) as soon as available, but in any event within 30 days (or 45 days, in the
case of a month that is the end of one of Ultimate Parent’s fiscal quarters)
after the end of each fiscal month during each of Ultimate Parent’s fiscal
years,

(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Ultimate Parent’s and its Subsidiaries’ current
period operations and year to date operations with a comparison to projections
for such year and for prior year,

 

-85-



--------------------------------------------------------------------------------

(ii) a Compliance Certificate signed by the chief financial officer of Ultimate
Parent to the effect that:

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Ultimate Parent and its Subsidiaries,

(B) to his or her Knowledge, the representations and warranties of each Credit
Party contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such certificate, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date and except to
the extent that such representations and warranties have become untrue or
incorrect solely as a result of changes permitted by this Agreement),

(C) to his or her Knowledge, there does not exist any condition or event that
constitutes a Default or Event of Default (or, to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action the Credit Parties have taken, are taking, or propose
to take with respect thereto),

(D) RESERVED, and

(E) a statement that, to his or her Knowledge, each Credit Party and its
Subsidiaries are not delinquent with respect to all rent, tax and insurance
payments (other than any rent, tax or insurance payment subject to a Permitted
Protest).

(b) as soon as available, but in any event within 90 days after the end of each
of Ultimate Parent’s fiscal years, consolidated financial statements of Ultimate
Parent and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (other than a qualification as to going concern or
other similar qualification solely as a result of the impending maturity of the
Term Loan Indebtedness and/or the Obligations), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, and statement of cash flow and, if prepared,
such accountants’ letter to management);

(c) as soon as available, but in any event within 30 days after the start of
each of Borrower’s fiscal years, copies of Borrower’s Projections, in form and
detail (including as to scope) reasonably satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, year by year, and for the
forthcoming fiscal year, month by month (or by such shorter periods as are
reasonably requested by the Agent), certified by the chief financial officer of
Borrower and approved by the Board of Directors as being such officer’s good
faith best estimate of the financial performance of Borrower during the period
covered thereby, it being understood that such Projections as to future
performance are not to be viewed as facts and that actual results during the
periods covered by the Projections may differ from the projected results and no
assurances can be given that the Projections will be realized,

 

-86-



--------------------------------------------------------------------------------

(d) if and when filed by Borrower or Ultimate Parent,

(i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(ii) any other filings made by Borrower or Ultimate Parent with the SEC, and

(iii) upon reasonable request of Agent, copies of Borrower’s federal income tax
returns, and any amendments thereto, filed with the Internal Revenue Service,

(e) if and when filed by any Credit Party and as requested by Agent,
satisfactory evidence of payment, and extent of nonpayment (if applicable), by
such Credit Party of applicable excise taxes in each jurisdiction in which
(i) such Credit Party conducts business or is required to pay any such excise
tax (ii) where such Credit Party’s failure to pay any such applicable excise tax
would result in a Lien on the properties or assets of such Credit Party, or
(iii) where such Credit Party’s failure to pay any such applicable excise tax
reasonably could be expected to result in a Material Adverse Change,

(f) promptly after any Credit Party has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that such Credit Party proposes to take with respect
thereto,

(g) promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on any Credit Party, notice of
all actions, suits, or proceedings brought by or against any Credit Party before
any Governmental Authority which, reasonably could be expected to result in a
Material Adverse Change,

(h) promptly notify Agent in writing of any material default under any of its
leases (irrespective of whether such material default could reasonably be
expected to cause a Material Adverse Change), and

(i) upon the request of Agent, any other report reasonably requested relating to
the financial condition of any Credit Parties, provided that such reports shall
not be overly burdensome for any Credit Party to prepare.

No Subsidiary of Ultimate Parent will have a fiscal year different from that of
Ultimate Parent. Borrower agrees to cooperate with Agent to allow Agent to
consult with its independent certified public accountants if Agent reasonably
requests the right to do so (and Agent shall notify Borrower as to the timing of
such consultations and permit Borrower to be present thereat or to otherwise
participate therein) and that, in such connection, its independent certified
public accountants are authorized to communicate with Agent and to release to
Agent whatever financial information concerning any Credit Party that Agent
reasonably may request.

 

-87-



--------------------------------------------------------------------------------

6.4 Returns. Cause returns and allowances, as between any Credit Party and their
Account Debtors, to be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist at the time of the execution and
delivery of this Agreement, except where failure to do so could not reasonably
be expected to result in a Material Adverse Change.

6.5 Maintenance of Properties. Maintain and preserve all of its properties which
are necessary or useful in the proper conduct to its business in working order
and condition, ordinary wear and tear excepted, and comply at all times with the
provisions of all leases to which it is a party as lessee so as to prevent any
loss or forfeiture thereof or thereunder, except (subject to Section 6.10 with
respect to leases) for any non-compliance therewith and/or any loss or
forfeiture thereunder that could not, individually or in the aggregate,
reasonably could be expected to result in a Lien (other than Permitted Liens) on
all or any portion of the Collateral or otherwise result in a Material Adverse
Change.

6.6 Taxes. Cause all federal and material state and other assessments and taxes,
whether real, personal, or otherwise, due or payable by, or imposed, levied, or
assessed against each Credit Party or any of their respective assets to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Each Credit Party will make timely payment or
deposit of all such tax payments and withholding taxes required of it and them
by applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon written
request, furnish Agent with proof reasonably satisfactory to Agent indicating
that such Credit Party have made such payments or deposits.

6.7 Insurance.

(a) At each Credit Party’s’ expense, maintain insurance respecting such Credit
Party’s assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks, and maintain business interruption,
public liability, and product liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation, all as ordinarily are
insured against by other Persons engaged in the same or similar businesses. All
such policies of insurance shall be in such amounts which are customary for
Persons engaged in the same or similar business and with nationally recognized
insurance companies. Each Credit Party shall deliver copies of certificates of
insurance to Agent with a customary lender’s loss payable endorsement naming
Agent as loss payee (with respect to Collateral) or additional insured, as
appropriate. Each such policy of insurance or endorsement shall contain a clause
requiring the insurer to use its commercially reasonable best efforts to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy.

(b) Each Credit Party shall give Agent prompt notice of any loss of Collateral
covered by such insurance. Agent shall have the exclusive right to adjust any
losses of Collateral claimed under any such insurance policies in excess of
$1,000,000 (or in any amount after the occurrence and during the continuation of
an Event of Default), without any liability to such Credit Party whatsoever in
respect of such adjustments.

 

-88-



--------------------------------------------------------------------------------

(c) No Credit Party will take out separate insurance concurrent in form or
contributing in the event of loss of Collateral with that required to be
maintained under this Section 6.7, unless Agent is included thereon as named
insured with the loss payable to Agent under a lender’s loss payable endorsement
or its equivalent. Each Credit Party immediately shall notify Agent whenever
such separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.

6.8 Location of Inventory. Keep each Credit Party’s Inventory only at the
locations identified on Schedule 5.4 and their chief executive offices only at
the locations identified on Schedule 5.6(b); provided, however, that Borrower
may amend Schedule 5.4 and Schedule 5.6, on behalf of any Credit Party, so long
as such amendment occurs by written notice to Agent not less than 30 days prior
to the date on which such Inventory is moved to such new location or such chief
executive office is relocated, so long as such new location is within the
continental United States or Canada, any new distribution center or any stores
located in Pennsylvania, West Virginia, Texas or Washington.

6.9 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

6.10 Leases. Pay when due all rents and other amounts payable under any leases
to which any Credit Party is a party or by which any Credit Party’s properties
and assets are bound, unless such payments are the subject of a Permitted
Protest or could not reasonably be expected to result in a Material Adverse
Change.

6.11 Existence. At all times preserve and keep in full force and effect each
Credit Party’s (a) valid existence in its jurisdiction of organization, and
(b) good standing and any rights and franchises material to their businesses, in
each case, where failure to keep such good standing, rights and franchises could
reasonably be expected to result in a Material Adverse Change.

 

-89-



--------------------------------------------------------------------------------

6.12 Environmental . Except for such Environmental Liens, failures to comply,
releases, Environmental Actions, notices, citations or orders which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change: (a) keep any property either owned or operated by any
Credit Party free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with all applicable Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests, (c) promptly notify Agent of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by any Credit
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law, and (d) promptly, but
in any event within 5 days of its receipt thereof, provide Agent with written
notice of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Credit Party,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Credit Party, and (iii) notice of any
violation, citation, or other administrative order received by any Credit Party.

6.13 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which made; provided, that with respect to Schedules E-2, 5.4,
5.17, and 5.20, Borrower shall provided updates to such Schedules as necessary
in its discretion to reflect material changes thereto occurring before any
quarterly update thereto, but in any event no less than quarterly; provided,
further, that any reference herein to any Schedule(s) shall be deemed to be a
reference to such Schedule(s) as updated pursuant hereto. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
affect of amending or modifying this Agreement or any of the Schedules hereto.

6.14 Formation of Subsidiaries. At the time that any Credit Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Credit Party shall, within thirty (30) days of such
Subsidiary’s formation or acquisition, (a) cause such new Subsidiary (other than
an Excluded Subsidiary) to provide to Agent a joinder to this Agreement (as a
Guarantor and Credit Party), together with such other security documents, as
well as appropriate UCC-1 financing statements, all in form and substance
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary (other than any such assets that would not be
required to be subject to Agent’s Liens if they were assets of any Credit
Party)), (b) provide to Agent all other documentation reasonably requested by
Agent. Any document, agreement, or instrument executed or issued pursuant to
this Section 6.14 shall be a Loan Document.

 

-90-



--------------------------------------------------------------------------------

6.15 Cash Management Agreements

Notwithstanding Section 2.8, as soon as possible and, in any event, not later
than forty-five (45) days following the Closing Date, the Credit Parties shall
deliver to Agent Cash Management Agreements relating to each Cash Management
Account maintained by the Credit Parties and such Cash Management Agreements
shall be in form and substance satisfactory to Agent in its Permitted
Discretion; provided, no Cash Management Agreement shall be required for the
Cash Management Account maintained by Borrower at First National Bank of Omaha
so long as the balance in such Cash Management Account does not exceed $500 at
any time.

6.16 RESERVED.

6.17 Further Assurances. Take such action and execute, acknowledge and deliver
at its sole cost and expense, such agreements, instruments or other documents as
the Agent may reasonably require from time to time in order (a) to carry out
more effectively the purposes of this Agreement and the other Loan Documents,
(b) to subject to valid and perfected first priority Liens any of the
Collateral, (c) to establish and maintain the validity and effectiveness of any
of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (d) to better assure, convey, grant, assign,
transfer and confirm unto the Collateral Agent and each Lender the rights now or
hereafter intended to be granted to it under this Agreement or any other Loan
Document. In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Credit Party (i) authorizes the Agent to execute any such
agreements, instruments or other documents in such Credit Party’s name and to
file such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes the Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Credit Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Credit Party prior to the date hereof, in
each case to the extent such filings are necessary or desirable in order to
perfect or maintain the perfection of the Agent’s security interest in the
Collateral.

7. NEGATIVE COVENANTS.

Each Credit Party, jointly and severally, covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations,
such Credit Party will not and will not permit any of its Subsidiaries other
than an Excluded Subsidiary to do any of the following:

7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit and any other Obligations that constitute Indebtedness,

(b) Indebtedness set forth on Schedule 5.19,

 

-91-



--------------------------------------------------------------------------------

(c) Permitted Purchase Money Indebtedness,

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) of this Section 7.1 (and continuance or renewal of any Permitted
Liens associated therewith) so long as: (i) the terms and conditions of such
refinancings, renewals, or extensions do not, in Agent’s judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the then extant principal amount of,
or interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (v) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

(e) Subordinated Indebtedness; provided, immediately prior to, and after giving
effect to the incurrence of such Subordinated Indebtedness, no Default or Event
of Default shall have occurred and be continuing or would result from such
incurrence;

(f) Indebtedness of any Credit Party to any other Credit Party (other than
Parent or Ultimate Parent) and Indebtedness of a Credit Party guaranteeing
Indebtedness of another Credit Party (other than Parent or Ultimate Parent)
otherwise permitted under this Section 7.1;

(g) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar bonds or obligations incurred
in the ordinary course of business;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts maintained in the ordinary course
of business;

(i) endorsement of instruments or other payment items for deposit;

(j) Indebtedness under Hedge Agreements incurred for bona fide hedging purposes
and not for speculation;

(k) Indebtedness incurred by a Credit Party after the Sixth Amendment Effective
Date in connection with the financing of the acquisition, construction or
installation of Equipment or Fixtures at any leased or owned store location of a
Credit Party, or the distribution centers located at 9202 F Street, Omaha, NE
68127 or 1801 Innovation Boulevard, Clayton, IN 43118, or the corporate
headquarters located at 1926 S. 67th Street, Omaha, NE 68106, in an amount not
to exceed $11,000,000 in the aggregate in any Fiscal Year of Borrower and
$30,000,000 in the aggregate after the Sixth Amendment Effective Date;

 

-92-



--------------------------------------------------------------------------------

(l) Reserved;

(m) Sponsor Subordinated Indebtedness; provided, immediately prior to, and after
giving effect to the incurrence of such Sponsor Subordinated Indebtedness, no
Event of Default shall have occurred and be continuing or would result from such
incurrence;

(n) Indebtedness assumed in connection with any acquisition permitted under this
Agreement in an amount not to exceed $10,000,000 in the aggregate; provided that
(i) such Indebtedness is not incurred in contemplation of such acquisition and
(ii) at the time of such acquisition (A) no Default or Event of Default shall
exist or shall result from such acquisition, (B) Excess Availability exceeds the
greater of (x) $15,000,000 and (y) 20% of the Loan Cap for the 30 days
immediately prior to and after giving pro forma effect to the acquisition and
(C) Agent shall have received updated projections showing that the Borrower’s
projected Excess Availability exceeds the greater of (x) $15,000,000 and (y) 20%
of the Loan Cap for the 180 days immediately following such acquisition;

(o) other Indebtedness of the Credit Parties; provided that, the Pro Forma
Conditions shall be satisfied with respect to such Indebtedness on and as of the
date of incurrence of such Indebtedness;

(p) Indebtedness in a principal amount not to exceed $20,000,000 secured by
Liens permitted by Section 7.2(e) (“Permitted Equipment Indebtedness”); provided
that (i) the terms of such Indebtedness and documentation (the “Permitted
Equipment Indebtedness Documentation”) therefor shall be reasonably satisfactory
to the Agent which terms shall provide, among other things, (i) amortization
reasonably acceptable to the Agent or otherwise on a straight line monthly or
quarterly basis not exceeding for any monthly or quarterly period an amount
which would correspond to a 36-month straight line amortization schedule; and
(ii) the lender or lenders providing such Indebtedness shall be reasonably
satisfactory to the Agent and shall have entered into an intercreditor agreement
(the “Permitted Equipment Indebtedness Intercreditor Agreement”) with Agent on
terms and conditions satisfactory to the Agent and the Required Lenders it being
understood that such intercreditor agreement shall, among other things, provide
for customary provisions acknowledging the first priority security interest of
Agent and Lenders in Collateral (other than Collateral consisting of all or any
portion of the Equipment of the Credit Parties that secures the Permitted
Equipment Indebtedness and proceeds thereof) and a second priority security
interest of Agent and Lenders on Collateral consisting of Equipment that secures
the Permitted Equipment Indebtedness and the proceeds thereof; and

(q) the Term Loan Indebtedness, so long as it is subject to the Term Loan
Intercreditor Agreement.

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except:

(a) Permitted Liens (including Liens that are replacements of Permitted Liens to
the extent that the original Indebtedness is refinanced, renewed, or extended
under Section 7.1(d) and so long as the replacement Liens only encumber those
assets that secured the refinanced, renewed, or extended Indebtedness);

 

-93-



--------------------------------------------------------------------------------

(b) Liens on Equipment and Fixtures securing Indebtedness permitted pursuant to
Section 7.1(k) and (l) provided that the Liens only encumber the Equipment and
Fixtures financed by the Indebtedness so secured;

(c) Liens on Collateral on a subordinated basis in favor of a member of the
Sponsor Group securing Indebtedness permitted pursuant to Section 7.1(m);

(d) Liens on assets other than Collateral securing Indebtedness in an aggregate
amount not to exceed $5,000,000 at any time outstanding; and

(e) Liens securing Permitted Equipment Indebtedness consisting of first priority
security interests on all or any portion of the Equipment of the Credit Parties
that secures the Permitted Equipment Indebtedness and proceeds thereof.

7.3 Restrictions on Fundamental Changes/Disposal of Assets. Enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except:

(a) any Subsidiary of a Credit Party may be merged with or into a Credit Party,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Credit
Party; provided, (i) at the time of any such merger, no Event of Default shall
exist or shall result from such merger, and (ii) in the case of such a merger, a
Credit Party shall be the continuing or surviving Person;

(b) Permitted Dispositions;

(c) RESERVED;

(d) Asset Sales in an amount not to exceed $1,000,000 in the aggregate, provided
at the time of any such Asset Sale no Default or Event of Default shall exist or
shall result from such Asset Sale;

(e) Asset Sales not otherwise permitted hereunder; provided that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Board of
Directors of Borrower); (ii) at the time of any such Asset Sale, no Event of
Default shall exist or shall result from such Asset Sale; (iii) no less than 80%
of the consideration therefor shall be paid in cash; and (iv) at the time of
such Asset Sale and after giving effect thereto, the aggregate sales price of
all assets or property so sold by the Credit Parties during the twelve month
period ending on the date of such Asset Sale shall not exceed $10,000,000; and

 

-94-



--------------------------------------------------------------------------------

(f) Asset Sales not otherwise permitted hereunder provided that, at the time of
such Asset Sale, the Pro Forma Conditions shall be satisfied.

7.4 Change Name. Change the name, FEIN, organizational identification number,
state of organization or organizational identity of any Credit Party; provided,
however, that any Credit Party may change its name upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, such Credit Party provides any financing statements
necessary to perfect and continue perfected the Agent’s Liens.

7.5 Nature of Business. Make any material change in the principal nature of its
or their business, taken as a whole, that is not reasonably related or
incidental to its or their existing business. Any change in the types of
products sold or the methods or channels of distribution shall not constitute a
material change in the principal nature of the business of the Credit Parties.

7.6 Amendments. Amend or otherwise change the terms of any (i) Subordinated
Indebtedness if the effect of such amendment or other change is to increase the
interest rate on such Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or change any condition to an event of default with respect thereto
(other than to eliminate any such event of default, make less restrictive or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or if the effect of any such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Indebtedness (or a trustee or representative on their
behalf) which would be adverse to any Credit Party or the Lenders; (ii) Sponsor
Subordinated Indebtedness except to the extent permitted by the terms of a
subordination agreement with respect thereto; or (iii) Permitted Equipment
Indebtedness except to the extent permitted by the terms of the Permitted
Equipment Indebtedness Intercreditor Agreement; (iv) Term Loan Indebtedness
except to the extent not prohibited by the Term Loan Intercreditor Agreement, or
(v) Governing Documents of any Credit Party, including by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it, with respect to any of its Stock (including any
shareholders’ agreement), or enter into any new agreement with respect to any of
its Stock, except any such amendments, modifications or changes or any such new
agreements or arrangements pursuant to this clause (v) that either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

7.7 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

-95-



--------------------------------------------------------------------------------

7.8 Distributions. Make or set apart any sum for any Restricted Payment, except
that:

(a) any Credit Party may make Restricted Payments to any other Credit Party
(other than Parent and Ultimate Parent);

(b) Any Credit Party may make Restricted Payments to Parent, Parent may make
Restricted Payments to Ultimate Parent, and Ultimate Parent may make Restricted
Payments to its shareholders, in each case, consisting of the repurchase of
shares of common stock of Ultimate Parent from employees of Ultimate Parent or
any of its Subsidiaries in an amount up to $500,000 in each of Ultimate Parent’s
fiscal years;

(c) Any Credit Party may make payments of taxes on behalf of any employee,
officer or director of Ultimate Parent in respect of vesting Equity Interests of
Ultimate Parent owned by such employee, officer or director;

(d) so long as the Ultimate Parent continues to own (directly or indirectly)
100% of the Borrower and continues to file a federal consolidated income tax
return, Borrower may make distributions or otherwise pay in the form of cash to
the Ultimate Parent (or to Parent for further distribution to Ultimate Parent)
for the sole purpose of allowing the Ultimate Parent to pay United States
federal, state and local income taxes and franchise taxes solely arising out of
the consolidated operations of the Ultimate Parent and the Credit Parties, after
taking into account all available credit, tax attributes and deductions;
provided that no Credit Party shall make any distribution to the Ultimate Parent
(i) in any amount greater than the share of such taxes arising from the Credit
Parties’ consolidated net income and (ii) in an amount that exceeds that amount
which Borrower would otherwise have paid in income taxes (assuming the Borrower
and its eligible subsidiaries filed a separate consolidated income tax return);

(e) any Credit Party may make distributions or otherwise pay in the form of
cash, from legally available funds therefor, directly or indirectly to Ultimate
Parent (i) for reasonable and customary directors’ fees and out-of-pocket
expenses (other than directors who are employees of the Sponsor), (ii) for
reasonable and customary indemnities to directors, officers and employees of the
direct and indirect owners of the Credit Parties, in the ordinary course of
business, to the extent reasonably attributable to the ownership of the Credit
Parties, and (iii) for the purpose of allowing Ultimate Parent to pay reasonable
and customary filing fees and expenses incurred by Ultimate Parent as a result
of being a public entity;

(f) RESERVED; and

(g) the Credit Parties may make the Permitted Distribution.

Notwithstanding the foregoing (but subject to Section 7.18), any Credit Party
may make Restricted Payments so long as the Pro Forma Conditions shall be
satisfied with respect to such Restricted Payment on and as of the date when
such Restricted Payment is made.

 

-96-



--------------------------------------------------------------------------------

7.9 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party audit or accounting firm or service bureau for
the preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without using commercially reasonable efforts to cause said accounting firm or
service bureau agreeing to provide Agent information regarding Borrower’s and
its Subsidiaries’ financial condition. Notwithstanding the foregoing, the
Borrower may change any third party audit or accounting firm to any nationally
recognized third party audit or accounting firm or any other audit or accounting
firm reasonably satisfactory to Agent.

7.10 Investments. Directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment, except;

(a) Permitted Investments;

(b) Investments or commitments to make Investments existing on the Sixth
Amendment Effective Date and described on Schedule 7.10;

(c) Investments in any Person that becomes a Credit Party or in any assets that
are acquired by a Credit Party in connection with an acquisition in an amount
not to exceed $1,000,000 in the aggregate for all such Investments; provided,
that at the time of any such Investment no Default or Event of Default shall
exist or shall result from such Investment;

(d) Investments in any Person that becomes a Credit Party or in any assets that
are acquired by a Credit Party in connection with an acquisition; provided,
however, that at the time of any such Investment, (A) no Default or Event of
Default shall exist or shall result from such Investment, (B) Excess
Availability exceeds the greater of (x) $15,000,000 and (y) 20% of the Loan Cap
for the 30 days immediately prior to and after giving pro forma effect to the
Investment, and (C) Agent shall have received updated projections showing that
the Borrower’s projected Excess Availability exceeds the greater of
(x) $15,000,000 and (y) 20% of the Loan Cap for the 180 days immediately
following such Investment; and

(e) other Investments by the Borrower made after the Sixth Amendment Effective
Date in an amount not to exceed $1,000,000 in the aggregate in any fiscal year.

7.11 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of a Credit Party except for
transactions that are in the ordinary course of a Credit Party’s business, upon
fair and reasonable terms and that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-Affiliate provided that
the foregoing restriction shall not apply to (a) any transaction between Credit
Parties; (b) reasonable and customary fees paid to members of the board of
directors of a Credit Party; (c) compensation arrangements for officers and
other employees of the Credit Parties entered into in the ordinary course of
business; (d) the transaction contemplated under the Management Agreement;
provided, any payments required pursuant thereto are permitted to be paid under
Section 7.8(c);

 

-97-



--------------------------------------------------------------------------------

(e) transactions described in Schedule 7.11; (f) transactions otherwise
permitted hereunder; (g) one time bonus payments to officers of any Credit Party
paid immediately following completion of the initial public offering of the
equity securities of Ultimate Parent in an amount not to exceed $3,000,000 in
the aggregate for all such bonus payments, and (h) reasonable and document
out-of-pocket expenses of Sponsor and Sponsor Affiliates.

7.12 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, (i) to repay, in full, the outstanding principal,
accrued interest, and accrued fees and expenses owing to Existing Lender, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes (including, without limitation,
the Distribution).

7.13 Equitable Lien; No Further Negative Pledges

If any Credit Party shall create or assume any Lien upon any of its properties
or assets, whether now owned or hereafter acquired (other than Permitted Liens),
it shall make or cause to be made effective provision whereby the Obligations
will be secured by such Lien equally and ratably with any and all other
Indebtedness secured thereby as long as any such Indebtedness shall be so
secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Required Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a Permitted Disposition,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) and (c) restrictions contained in the Subordinated Indebtedness
documents, any Permitted Equipment Indebtedness Documentation, or any Term Loan
Documents so long as such restrictions permit Agent’s Lien’s created hereunder,
no Credit Party shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

7.14 Sales and Lease-Backs. Directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired (a “Sale-Leaseback”), which such Credit Party (a) has sold or
transferred or is to sell or transfer to any other Person (other than a Credit
Party), or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Credit Party to
any Person (other than another Credit Party) in connection with such lease. For
avoidance of doubt, (i) Sale-Leasebacks that result in Capital Leases shall be
treated as Indebtedness for all purposes of this Agreement and (ii) store
openings that constitute sale and leaseback transactions under Emerging Task
Force Issue #97-10 shall not be prohibited by this Section 7.14.

 

-98-



--------------------------------------------------------------------------------

7.15 Minimum Availability. The Credit Parties shall have at all times Excess
Availability (without giving effect to any outstanding obligations referenced in
clause (b) of the definition of Obligations) of at least 10.0% of the then
current weekly Borrowing Base.

7.16 Reserved.

7.17 Reserved.

7.18 Restricted Payments

Not (i) make any redemption, prepayment (whether mandatory or optional),
defeasance, repurchase or any other payment in respect of any Subordinated
Indebtedness or set aside funds for the foregoing, except as otherwise permitted
by the applicable intercreditor and subordination agreement, or (ii) make any
repayment, redemption, prepayment or other payment on Permitted Equipment
Indebtedness except (a) regularly scheduled payments of principal, fees, costs,
expenses and interest required by the terms of the Permitted Equipment
Indebtedness Documentation as in effect on the closing date of such Permitted
Equipment Indebtedness (or as amended in accordance with the Permitted Equipment
Indebtedness Intercreditor Agreement) provided that no Default or Event of
Default exists or would result therefrom; (b) either voluntary or mandatory
payments of principal out of proceeds of the sale of Equipment securing such
Permitted Equipment Indebtedness; and (c) other mandatory or voluntary
prepayments on Permitted Equipment Indebtedness provided that, on and as of the
date of such payment, after giving effect thereto, the Pro Forma Conditions
shall be satisfied, or (iii) make any voluntary redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Term Loan
Indebtedness or set aside funds for the foregoing, unless, on and as of the date
of such payment, after giving effect thereto, the Pro Forma Conditions shall be
satisfied.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay (a) when due any installment of principal of any
Obligations, whether at stated maturity, by acceleration or otherwise, (b) when
due any amount payable to Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or (c) any interest on any Obligations (other than any
obligations referenced in clause (b) of the definition of Obligations) or any
fee or any other amount due with respect to the Obligations (other than any
obligations referenced in clause (b) of the definition of Obligations) within
five (5) days after the date due;

8.2 If Borrower:

(a) fails to perform, keep, or observe any term, provision, condition, covenant,
or agreement contained in Sections 4.1, 4.7, 6.7(a), 6.11(a) and 7.1 through
7.18 of this Agreement;

 

-99-



--------------------------------------------------------------------------------

(b) fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 2.8(a), 2.8(b), 2.8(c),
2.8(d), 2.8(e), 6.2, 6.6, 6.7(b), 6.8 and 6.14 of this Agreement and such
failure continues for a period of 10 days; or

(c) fails or neglects to perform, keep, or observe any other term, provision,
condition, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents), in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days from an officer of any Credit Party becoming aware of such
failure;

8.3 If any material portion of any Credit Party’s assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person (except as otherwise permitted hereunder) and the
same is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture;

8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries or Borrower admits in writing its inability to, or is generally
unable to, pay its debts as such debts become due;

8.5 If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, each
member of the Lender Group shall be relieved of its obligations to extend credit
hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, each member of the Lender
Group shall be relieved of its obligations to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been entered therein;

8.6 If a Material Adverse Change results from any Credit Party being enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any of any Credit Party’s assets by the United States, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency, or if any taxes or debts owing at any time hereafter to any
one or more of such entities becomes a Lien, upon any of any of Credit Party’s
assets and the same is not paid before such payment is delinquent;

8.8 If there is a default in one or more agreements to which any Credit Party is
a party relative to such Credit Party’s Indebtedness (including, without
limitation, the Term Loan Indebtedness) involving an aggregate amount of
$1,000,000, or more, and such default (a) occurs

 

-100-



--------------------------------------------------------------------------------

at the final maturity of the obligations thereunder, or (b) results in a right
by the other party thereto, irrespective of whether exercised, to accelerate the
maturity of any Credit Party’s obligations thereunder or to terminate such
agreement; provided that clause (b) shall not apply to any default or event of
default arising under the Term Loan Agreement by virtue of the failure of any
Credit Party to comply with the financial covenants set forth in Section 7.15 of
the Term Loan Agreement, unless the maturity of the Term Loan Indebtedness
actually has been accelerated by the lenders thereunder as a result of such
default or event of default;

8.9 If any Credit Party makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.10 If any representation, warranty or certification made by a Credit Party in
a Loan Document shall have been incorrect in any material respect when made;

8.11 If the obligation of any Guarantor is limited or terminated by operation of
law or by such Guarantor thereunder;

8.12 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;

8.13 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Credit Party, or a proceeding shall be commenced by any Credit
Party, or by any Governmental Authority having jurisdiction over any Credit
Party, seeking to establish the invalidity or unenforceability thereof, or any
Credit Party shall deny that it has any liability or obligation purported to be
created under any Loan Document; or

8.14 Parent or Ultimate Parent (i) conducts any business other than (A) its
ownership of equity securities of Borrower or Parent, as applicable,
(B) performing its obligations incidental thereto under the Loan Documents,
(C) issuing its own equity securities subject to the terms hereof, (D) filing
tax reports and paying taxes in the ordinary course, (E) preparing reports to
Governmental Authorities and to its shareholders, (F) holding directors and
shareholders meetings, preparing corporate records and other corporate
activities required to maintain its separate corporate structure or to comply
with applicable law or (G) making Restricted Payments to the extent permitted by
this Agreement or (ii) incurs any Indebtedness or liabilities other than
liabilities incidental to the conduct of its business as a holding company.

8.15 Any judgment or order for the payment of money remains outstanding for more
than 30 days against a Credit Party in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Credit
Parties, $5,000,000 (net of any insurance coverage therefor acknowledged in
writing by the insurer), unless a stay of enforcement of such judgment or order
is in effect, by reason of a pending appeal or otherwise

 

-101-



--------------------------------------------------------------------------------

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by each Credit Party:

(a) Declare all Obligations (or any portion thereof), whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b) Cease (or restrict) advancing money or extending credit to or for the
benefit of Borrower under this Agreement, under any of the Loan Documents, or
under any other agreement between Borrower and the Lender Group;

(c) Upon notice to Borrower (except with respect to an Event of Default under
Sections 8.4 or 8.5, in which case no notice shall be required), terminate this
Agreement and any of the other Loan Documents as to any future liability or
obligation of the Lender Group, but without affecting any of the Agent’s Liens
in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with any Credit Party’s
Account Debtors for amounts and upon terms which Agent considers advisable, and
in such cases, Agent will credit Borrower’s Loan Account with only the net
amounts received by Agent in payment of such disputed Accounts after deducting
all Lender Group Expenses incurred or expended in connection therewith;

(e) Cause any Credit Party to hold all of its returned Inventory in trust for
the Lender Group and segregate all such Inventory from all other assets of such
Credit Party or in such Credit Party’s possession;

(f) Without notice to or demand upon any Credit Party, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Credit Party agrees to assemble the Collateral
if Agent so requires, and to make the Collateral available to Agent at a place
that Agent may designate which is reasonably convenient to both parties. Each
Credit Party authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of any Credit
Party’s owned or leased premises, each Credit Party hereby grants Agent a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of the Lender Group’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

-102-



--------------------------------------------------------------------------------

(g) Without notice to any Credit Party (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Credit
Party held by the Lender Group (including any amounts received in the Cash
Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of any Credit Party held by the Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of any Credit
Party held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Each Credit Party hereby grants to Agent a license or other right to use,
exercisable only after an Event of Default has occurred and is continuing,
without charge, such Credit Party’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, merchandising
systems, inventory locations, fixed assets or any property of a similar nature,
as it pertains to the Collateral, in connection with completing production of,
advertising for sale, and selling any Collateral and such Credit Party’s rights
under all licenses and all franchise agreements shall inure to the Lender
Group’s benefit;

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including any Credit Party’s premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

(k) Agent shall give notice of the disposition of the Collateral as follows:

(i) Agent shall give Borrower on behalf of the Credit Parties, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made; and

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Collateral (other than Inventory) that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l) Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing; and

(n) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document;

 

-103-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of any Event of Default described in
Section 8.4 or Section 8.5, in addition to the remedies set forth above, without
any notice to any Credit Party or any other Person or any act by the Lender
Group, the Commitments shall automatically terminate and the Obligations then
outstanding, together with all accrued and unpaid interest thereon and all fees
and all other amounts due under this Agreement and the other Loan Documents,
shall automatically and immediately become due and payable, without presentment,
demand, protest, or notice of any kind, all of which are expressly waived by
each Credit Party.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

Except where such failure is pursuant to a Permitted Protest, if any Credit
Party fails to pay any monies (whether taxes, assessments, insurance premiums,
or, in the case of leased properties or assets, rents or other amounts payable
under such leases) due to third Persons, or fails to make any deposits or
furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and upon prior
notice to Borrower, may do any or all of the following: (a) make payment of the
same or any part thereof, (b) set up such Reserves in Borrower’s Loan Account as
Agent deems necessary to protect the Lender Group from the exposure created by
such failure, or (c) in the case of the failure to comply with Section 6.7
hereof, obtain and maintain insurance policies of the type described in
Section 6.7 and take any action with respect to such policies as Agent deems
prudent. Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc.

Each Credit Party waives demand, protest, notice of protest, notice of default
or dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which each such
Credit Party may in any way be liable.

 

-104-



--------------------------------------------------------------------------------

11.2 The Lender Group’s Liability for Borrower Collateral. Each Credit Party
hereby agrees that: (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Credit
Parties.

11.3 Indemnification. Each Credit Party shall jointly and severally pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, the Syndication Agent, the Joint Lead Arrangers, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys fees and
disbursements and other costs and expenses actually incurred in connection
therewith (as and when they are incurred and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of each
Credit Party’s compliance with the terms of the Loan Documents, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Credit Party shall have any
obligation to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or such Indemnified Person’s agents, officers or directors.
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which any
Credit Party was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by such Credit Party with respect thereto.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by the
Credit Parties or Agent to the other relating to this Agreement or any other
Loan Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to the Credit Parties or Agent, as the
case may be, at its address set forth below:

 

-105-



--------------------------------------------------------------------------------

        If to any Credit Party:   GORDMANS, INC.   12100 W. Center Road   Omaha,
NE 68144-3998   Attn: Chief Executive Officer   Fax No.: 402-691-4269
        with a copy to:   SUN CAPITAL PARTNERS   5200 Town Center Circle, Suite
600   Boca Raton, FL 33486   Attention:    Brian Urbanek, Jeff Magny  
Telephone:    561-394-0550   Fax: No.:    561-394-0540   KIRKLAND & ELLIS LLP  
200 East Randolph Drive   Chicago, IL 60601   Attention:    Douglas C. Gessner,
PC and Jocelyn A.Hirsch   Fax No.: 312-862-2200         If to Agent:   Wells
Fargo Bank, National Association   One Boston Place, 18th Floor   Boston, MA
02108   Attn: Jennifer Cann and Jason Searle   Fax No. 855-766-9554         with
a copy to:   Riemer & Braunstein LLP   3 Center Plaza   Boston, MA 02108   Attn:
Donald E. Rothman   Fax No. 617-880-3456

Agent and any Credit Party may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Credit Party acknowledges and agrees that notices sent
by the Lender Group in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT

 

-106-



--------------------------------------------------------------------------------

HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE
LAW, ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWER COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWER AND THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

(c) EACH OF THE CREDIT PARTIES AND THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH OF THE CREDIT PARTIES AND THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance, and (iii) the assignor Lender or Assignee has paid to
Agent for Agent’s separate account a processing fee in the amount of

 

-107-



--------------------------------------------------------------------------------

$5,000. Anything contained herein to the contrary notwithstanding, the payment
of any fees shall not be required and the Assignee need not be an Eligible
Transferee if such assignment is in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of the assigning Lender.

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Article
16 and Section 17.8 of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

-108-



--------------------------------------------------------------------------------

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of any
Credit Party, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. Notwithstanding anything to the
contrary in this Section 14.1(e), the Borrower agrees that each Participant
shall be entitled to the benefits of Section 16.11 (subject to the requirements
and limitations therein, including the requirements under Section 16.11(a),
(b) and (c), and so long as such Participant agrees to be subject to and comply
with Section 16.11 and the definition of Excluded Taxes as if it were a Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to this Section 14. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a record of the names and addresses of each Participant, and the Term
Loan Commitments of, and principal amount of the Term Loans and interest thereon
owing to, such Participant pursuant to the terms hereof (the

 

-109-



--------------------------------------------------------------------------------

“Participant Register”). Any such Participant Register shall be available for
inspection by the Borrower, the Agent and any Lender at any reasonable time and
from time to time upon reasonable prior notice. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.8, disclose all documents and information which it now or hereafter
may have relating to Ultimate Parent and its Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement, including without limitation, in favor of
any Federal Reserve Bank in accordance with Regulation A of the Federal Reserve
Bank or U.S. Treasury Regulation 31 CFR §203.24 (and such Federal Reserve Bank
may enforce such pledge or security interest in any manner permitted under
applicable law).

(h) Agent, acting solely for this purpose as a non-fiduciary agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of each Lender, and the Commitments of, and principal
amount of the Advances and interest thereon owing to, such Lender pursuant to
the terms hereof. The entries in such register shall be conclusive, and
Borrower, Agent and Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Credit Party may assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Credit Party from its Obligations. A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Credit Party is
required in connection with any such assignment.

 

-110-



--------------------------------------------------------------------------------

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and each Credit Party and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and each Credit Party, do any of the following:

(a) increase or extend any Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the percentage of the Commitments that is required to take any action
hereunder,

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

(f) release Collateral other than as permitted by Section 16.12,

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens, other than with respect
to a release of the Collateral otherwise permitted by Section 16.12,

(i) release any Credit Party from any obligation for the payment of money, other
than, as would be permitted with respect to a release of the Collateral
permitted by Section 16.12, or

(j) change the definition of Borrowing Base or the definitions of Eligible
Accounts, Eligible Inventory, Eligible Distribution Center Inventory, Eligible
In-Transit Inventory, Eligible Landed Inventory, Maximum Revolver Amount, or
change Section 2.1(b) (provided that Agent’s establishment and adjustment of the
Reserves as permitted by Section 2.1(b) shall not be considered a change for
purposes of this Section 15.1(j)), or

(k) amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
any Credit Party, shall not require consent by or the agreement of such Credit
Party.

 

-111-



--------------------------------------------------------------------------------

15.2 Replacement of Holdout Lender.

(a) (i) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender fails to give its consent, authorization, or agreement, or (ii) if any
Lender gives notice to Borrower pursuant to Section 2.14 (in each case, a
“Holdout Lender”), then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender shall
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.1), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to a Replacement Lender that shall assume such obligations (which
Replacement Lender may be another Lender, if a Lender accepts such assignment)
pursuant to an Assignment and Acceptance; provided that (i) the Borrower shall
have paid to the Agent the assignment fee specified in Section 14.1(a);
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts); (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 16.11, such
assignment will result in a reduction in such compensation or payments
thereafter; and (iv) such assignment does not conflict with applicable Laws. If
the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights

 

-112-



--------------------------------------------------------------------------------

thereafter to require strict performance by each Credit Party of any other
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo (successor by merger to WFRF) as its representative under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as such on the express conditions
contained in this Section 16. The provisions of this Section 16 (other than
Section 16.11 and the release provisions in Section 16.12) are solely for the
benefit of Agent, and the Lenders, and the Credit Parties shall have no rights
as a third party beneficiary of any of the provisions contained herein. Any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that Wells Fargo is merely the representative
of the Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of each Credit Party, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
each Credit Party as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of each Credit Party,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to each Credit Party, the Obligations, the Collateral,
the Collections of each Credit Party, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

 

-113-



--------------------------------------------------------------------------------

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Credit Party, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of any Credit Party or the books or records or properties of
any Credit Party or its Affiliates.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

 

-114-



--------------------------------------------------------------------------------

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

16.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of any Credit Party or
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Credit
Party and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Credit Party and any other
Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
and any other Person party to a Loan Document that may come into the possession
of any of the Agent-Related Persons.

 

-115-



--------------------------------------------------------------------------------

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not any Credit Party is obligated to reimburse Agent
or Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent
is authorized and directed to deduct and retain sufficient amounts from the
Collections of each Credit Party received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses from
the Collections of each Credit Party received by Agent, each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse Agent for the
amount of such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of any
Credit Party and without limiting the obligation of any Credit Party to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s (or such Person’s agents’, officers’ or
directors’) gross negligence or willful misconduct nor shall any Lender be
liable for the obligations of any Defaulting Lender in failing to make an
Advance or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s Pro
Rata Share of any costs or out-of-pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of a Credit Party. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

16.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Credit Party and
its Affiliates and any other Person party to any Loan Documents as though Wells
Fargo were not Agent hereunder, and, in each case, without notice to or consent
of the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding any Credit Party or its Affiliates and any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Credit Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include Wells Fargo in its
individual capacity.

 

-116-



--------------------------------------------------------------------------------

16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall, in consultation with Borrower, appoint a successor Agent for the
Lenders from among the Lenders. If no successor Agent is appointed and shall
have accepted such appointment prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law or if Agent fails to
be Solvent, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders chosen in consultation with
Borrower. In any such event (whether an appointment by Agent or by the Required
Lenders) described in the two immediately preceding sentences, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with any Credit Party
and its Affiliates and any other Person party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding any Credit Party or its Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Credit Party or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them. With respect to the Swing Loans
and Agent Advances, Swing Lender shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the sub-agent of Agent.

16.11 Taxes.

(a) If Agent, any Lender, Participant or other recipient is not an “United
States Person” within the meaning of the IRC and such recipient is legally
entitled to claim exemption from, or a reduction of, U.S. withholding tax, Agent
agrees with and in favor of Borrower to deliver to Borrower, and such Lender,
Participant, or other recipient agrees with and in favor of Agent and Borrower,
to deliver to Agent and Borrower:

 

-117-



--------------------------------------------------------------------------------

(i) if Agent or such Lender, Participant, or other recipient claims an exemption
from withholding tax pursuant to the portfolio interest exception, (A) a
statement of such recipient, signed under penalty of perjury, that it is not a
(I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10%
shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC),
or (III) a controlled foreign corporation related to Borrower within the meaning
of Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS
Form W-8BEN, before the first payment of any interest under this Agreement to
Agent or the Lender, Participant or such other recipient and at any other time
reasonably requested by Agent or Borrower;

(ii) if Agent or such Lender, Participant or any other recipient claims an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed IRS Form W 8BEN before the first
payment of any interest to Agent, the Lender, the Participant or other such
recipient under this Agreement and at any other time reasonably requested by
Agent or Borrower;

(iii) if Agent or such Lender, Participant or any other recipient claims that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such recipient, two properly completed and executed copies of IRS Form W-8ECI
before the first payment of any interest to Agent, the Lender, the Participant
or other such recipient is due under this Agreement and at any other time
reasonably requested by Agent or Borrower;

(iv) if Agent or such Lender, Participant or other recipient is entitled to
claim that interest paid under this Agreement is exempt from United States
withholding tax because such recipient serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); and

(v) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax as reasonably requested by Agent or Borrower at times
reasonably requested by Agent or Borrower.

Agent agrees promptly to notify Borrower, and such Lender, Participant or other
recipient agrees promptly to notify Agent and Borrower, of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction. Notwithstanding anything to the contrary herein, and for the
avoidance of doubt, if Agent or any Lender, Participant or other recipient is
not legally able to provide any form pursuant to Section 16.11(a), (b), or
(c) shall be treated for all purposes hereunder (including Section 16.11(g)) as
fully complying with such provisions.

(b) If Agent or any Lender, Participant or other recipient is an “United States
Person” within the meaning of the IRC, Agent agrees with and in favor of
Borrower to deliver to Borrower (upon the request of Borrower), and such Lender,
Participant or other recipient agrees

 

-118-



--------------------------------------------------------------------------------

with and in favor of the Agent and Borrower to deliver to Agent and Borrower
(upon request of Agent or Borrower), IRS Form W-9 (or any successor thereto)
before the first payment of any interest under this Agreement to Agent or such
Lender, Participant or other recipient and at any time reasonably requested by
Agent and Borrower. Agent agrees to promptly notify Borrower, and each such
Lender, Participant or other recipient agrees to promptly notify Agent and
Borrower, if such Form W-9 (or successor form) becomes invalid.

(c) If a payment made by or on account of any Loan Documents hereunder would be
subject to U.S. federal withholding Tax imposed under FATCA if the recipient
thereof fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such recipient shall deliver to the Agent and Borrower at the time
or times prescribed by law and at such time or times reasonably requested by
Borrower the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) a certification signed by the
chief financial officer, principal accounting officer, treasurer or controller
and other documentation reasonably requested by the Borrower or the Agent
sufficient for Borrower or the Agent to comply with their obligations under
FATCA and to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (c), “FATCA” shall include any amendment made
to FATCA after the date of this Agreement.

(d) Upon written request by Borrower, Agent shall provide to Borrower any U.S.
Internal Revenue Service Form received by Agent pursuant to clauses (a), (b) or
(c) above.

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

(f) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. Without limiting the provisions hereof, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law. As soon as practicable after any

 

-119-



--------------------------------------------------------------------------------

payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

(g) The Agent or any Lender, Participant or other recipient claiming any
payments pursuant to this Section 16.11 shall use reasonable efforts (consistent
with legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by Borrower or to change the jurisdiction of its
applicable Lending Office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amount that may thereafter accrue, would not require the Agent or such Lender,
Participant or other recipient to disclose any information the Agent or such
Lender, Participant or other recipient deems confidential and would not, in the
sole determination of the Agent or such Lender, Participant or other recipient,
be otherwise disadvantageous to the Agent or such Lender, Participant or other
recipient.

(h) If any payment by the Borrower is made to or for the account of the Lender,
Participant or any other recipient after deduction for or on account of any
Indemnified Taxes, and increased payments are made by Borrower to Agent or such
Lender, Participant or other recipient pursuant to this Section 16.11, then, if
the Agent or the Lender reasonably determines that it has received or been
granted a refund (or credit or similar offset in lieu thereof) of such
Indemnified Taxes, the Agent or such Lender, Participant or other recipient
shall reimburse to Borrower such amount as the Agent or such Lender, Participant
or other recipient shall determine to be attributable to the relevant
Indemnified Taxes (net of all out-of-pocket expenses (including taxes) of the
Agent or such Lender, Participant or other recipient and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund)); provided, that (i) the Agent or such Lender, Participant or other
recipient shall not be obligated to disclose to Borrower any information
regarding its tax affairs and computations, (ii) nothing herein shall be
construed so as to interfere with the right of the Agent or such Lender,
Participant or other recipient to arrange its tax affairs as it deems
appropriate and (iii) in no event will the Agent or such Lender, Participant or
other recipient be required to pay any amount to the Borrower pursuant to this
paragraph (i) the payment of which would place the Agent or such Lender,
Participant or other recipient in a less favorable net after-Tax position than
the Agent or such Lender, Participant or other recipient would have been in if
the Indemnified Tax giving rise to such refund (or credit or similar offset in
lieu thereof) had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Indemnified
Tax had never been paid. If the Agent, the Lender, the Participant or any other
recipient reasonably determines that a refund (or credit or similar offset in
lieu thereof) is disallowed or reduced, Borrower shall promptly reimburse the
Agent or such Lender, Participant or other recipient to the extent of such
disallowance or reduction (and any interest or penalty paid to any applicable
taxing authority).

16.12 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property

 

-120-



--------------------------------------------------------------------------------

being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under Section 7.3 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry) in
which case Agent shall release such Collateral at the request of Borrower,
(iii) constituting property in which no Credit Party owned any interest at the
time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to any Credit Party under a lease that has
expired or is terminated in a transaction permitted under this Agreement. Except
as provided above, Agent will not execute and deliver a release of any Lien on
any Collateral without the prior written authorization of (y) if the release is
of all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 16.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Credit Party in respect of) all interests retained
by each Credit Party, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by a Credit Party or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

16.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of any Credit
Party now or hereafter maintained with such Lender. Each of the Lenders further
agrees that it shall not, unless specifically requested to do so in writing by
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

 

-121-



--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

16.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

 

-122-



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that neither Borrower nor Agent (i) makes
any representation or warranty as to the accuracy of any Report, and (ii) shall
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding the applicable
Credit Party and will rely significantly upon the Books, as well as on
representations of such Credit Party’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding each Credit Party and its operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 18.8, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to any Credit Party, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of any Credit Party, and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Credit Party to Agent that has not been
contemporaneously provided by such Credit Party to such Lender, and, upon
receipt of such request, Agent promptly shall provide a copy of same to such
Lender, (y) to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from any Credit
Party, any Lender may, from time to time, reasonably request Agent to exercise
such right as specified in such Lender’s notice to Agent, whereupon Agent
promptly shall request of such Credit Party the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to such Credit Party a statement regarding the
Loan Account, Agent shall send a copy of such statement to each Lender.

16.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest

 

-123-



--------------------------------------------------------------------------------

in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Credit Party or any other Person for any
failure by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein. None of the Joint Lead
Arrangers or Syndication Agent shall have any duties, liabilities, rights,
powers or responsibilities hereunder in its capacity as such.

16.19 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Winston & Strawn
LLP (“Winston”), or after the Sixth Amendment Effective Date, Riemer &
Braunstein LLP (“Riemer”), only has represented and only shall represent Wells
Fargo in its capacity as Agent and as a Lender. Each other Lender hereby
acknowledges that Winston, or after the Sixth Amendment Effective Date, Riemer &
Braunstein LLP (“Riemer”), does not represent it in connection with any such
matters.

17. GUARANTY.

17.1 Guaranty of the Obligations.

Subject to the provisions of Section 17.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Agent for the ratable benefit
of the Lender Group the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. Section 362(a)) (collectively, the “Guaranteed
Obligations”).

17.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)

 

-124-



--------------------------------------------------------------------------------

the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 17.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 17.2), minus (b) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 17.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 17.2 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 17.2.

17.3 Payment by Guarantors. Subject to Section 17.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any member of the Lender Group may have at law or in
equity against any Guarantor by virtue hereof, that upon the failure of Borrower
to pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. Section 362(a)), Guarantors will upon demand pay, or cause to be paid, in
cash, to Agent for the ratable benefit of the Lender Group, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the Lender
Group as aforesaid.

 

-125-



--------------------------------------------------------------------------------

17.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Agent may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and any member of
the Lender Group with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) Any member of the Lender Group, upon such terms as it deems appropriate,
without or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment of the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such member of the Lender Bank Group in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such member of the Lender Bank Group may
have against any such security, in each case as such member of the Lender Bank
Group in its discretion may determine consistent herewith and

 

-126-



--------------------------------------------------------------------------------

any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other right available to it under
the Loan Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents or at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment the Guaranteed Obligations (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document, or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations or any agreement relating thereto, at any time
being found to be illegal invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guarantee Obligations, even though any
member of the Lender Group might have elected to apply such payment to any part
or all of the Guaranteed Obligations; (v) any member of the Lender Group’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any member of the Lender Group in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

17.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of the
Lender Group: (a) any right to require any member of the Lender Group, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed

 

-127-



--------------------------------------------------------------------------------

against or have resort to any balance of any Deposit Account or credit on the
books of any member of the Lender Group in favor of Borrower or any other
Person, or (iv) pursue any other remedy in the power of any member of the Lender
Group whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any member of the Lender Group’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any member of the Lender
Group protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 17.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

17.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any member of the Lender Group now has or may hereafter have against Borrower,
and (c) any benefit of, and any right to participate in, any collateral or
security now or hereafter held by any member of the Lender Group. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including, without
limitation, any such right of contribution as contemplated by Section 17.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is

 

-128-



--------------------------------------------------------------------------------

found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any member of the
Lender Group may have against Borrower, to all right, title and interest any
member of the Lender Group may have in any such collateral or security, and to
any right any member of the Lender Group may have against such other guarantor.
If any amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for Agent on behalf of the Lender Group
and shall forthwith be paid over to Agent for the benefit of the Lender Group to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

17.7 Subordination Of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Agent on
behalf of the Lender Group and shall forthwith be paid over to Agent for the
benefit of the Lender Group to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

17.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

17.9 Authority of Guarantors or Borrower. It is not necessary for any member of
the Lender Group to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

17.10 Financial Condition of Borrower. Any Advance may be made to Borrower or
continued from time to time, and any other agreements relating to the
Obligations may be entered into from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such other agreement is entered into, as the case may be. No member of the
Lender Group shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Borrower. Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis concerning the financial condition of

 

-129-



--------------------------------------------------------------------------------

Borrower and its ability to perform its obligations under the Loan Documents and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any member of the Lender Group to disclose
any matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any member of the Lender Group.

17.11 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower or any other Guarantor or by any defense which Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Lender Group that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Agent, or allow the claim of Agent in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any member of the Lender Group as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

17.12 Limitation of Liability. Notwithstanding anything herein to the contrary,
the Guaranteed Obligations shall not include any Excluded Hedging Obligations.

 

-130-



--------------------------------------------------------------------------------

17.13 Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the time
this Guaranty or the grant of a security interest under the Loan Documents, in
each case, by any Specified Credit Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
the Loan Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Guaranty voidable under applicable Laws relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this paragraph shall remain
in full force and effect until all of the Obligations have been indefeasibly
paid and performed in full. Each Guarantor intends this paragraph to constitute,
and this paragraph shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Credit Party for all purposes of the Commodity Exchange Act.

18. GENERAL PROVISIONS.

18.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Credit Party, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

18.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or the Credit Parties,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

18.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5 Amendments in Writing. This Agreement only can be amended by a writing
signed by Agent (on behalf of the requisite Lenders pursuant to Section 15.1)
and each Credit Party.

 

-131-



--------------------------------------------------------------------------------

18.6 Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or electronic transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
The foregoing shall apply to each other Loan Document mutatis mutandis.

18.7 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Credit Party or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys’ fees of the Lender Group related thereto, the liability of such
Credit Party automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

18.8 Confidentiality. The Agent and the Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding any Credit Party, its operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group who are advised about the confidential nature of such information,
(b) to Subsidiaries and Affiliates of any member of the Lender Group and their
respective partners, directors, officers, employees, agents, trustees, and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential in accordance with this
Section 18.8), (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation (with prompt notice to Borrower so
that Borrower may seek a protective order or other appropriate remedy and/or
waive Agent’s or any Lender’s compliance with the provisions of this
Section 18.8), (d) as may be agreed to in advance by such Credit Party or as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process regulation (with prompt notice to Borrower so that Borrower
may seek a protective order or other appropriate remedy and/or waive Agent’s or
any Lender’s compliance with the provisions of this Section 18.8), (e) as to any
such information that is or

 

-132-



--------------------------------------------------------------------------------

becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or their respective employees, attorneys,
accountants, consultants or agents), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents. The
provisions of this Section 18.8 shall survive the payment in full of the
Obligations.

18.9 Patriot Act Notice

Agent and each Lender hereby notifies the Credit Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender or Agent, as applicable to identify such Credit Party in accordance with
the Patriot Act. Each Credit Party shall, and shall cause the Subsidiaries to
provide to the extent commercially reasonable, such information and take such
actions as are reasonably requested by Agent or any Lender in order to assist
the Agent and the Lenders in maintaining compliance with the Patriot Act.

18.10 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages to follow.]

 

-133-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

GORDMANS, INC. By:   /s/ Michael D. James Name:  

Michael D. James

Title:  

Chief Financial Officer

 

GORDMANS MANAGEMENT COMPANY, INC. By:   /s/ Michael D. James Name:  

Michael D. James

Title:

 

Chief Financial Officer

 

GORDMANS DISTRIBUTION COMPANY, INC. By:   /s/ Michael D. James Name:  

 

Michael D. James

Title:  

Chief Financial Officer

 

GORDMANS INTERMEDIATE HOLDINGS CORP. By:   /s/ Michael D. James Name:  

Michael D. James

Title:

 

Chief Financial Officer

 

GORDMANS STORES, INC. By:  

/s/ Michael D. James

Name:  

Michael D. James

Title:

 

Chief Financial Officer

 

GORDMANS LLC By:   /s/ Michael D. James Name:  

Michael D. James

Title:

 

Chief Financial Officer

 

-134-



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:   /s/ Jason B. Searle Name:   Jason B. Searle Title:   Director



--------------------------------------------------------------------------------

PNC Bank, NATIONAL ASSOCIATION, as a
Lender

By:

Name:

Title:

 

/s/ William Molyneaux

William Molyneaux

Assistant Vice President



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 49450-88607 and maintained by
Agent with Wells Fargo Bank, N.A., San Francisco, California, ABA #121000248.



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment  

Wells Fargo Bank, National Association

   $ 55,000,000   

PNC Bank, National Association

   $ 25,000,000   

All Lenders

   $ 80,000,000   



--------------------------------------------------------------------------------

Schedule D-1

Designated Account

Account number 4121859110 of Borrower maintained with Borrower’s Designated
Account Bank.

“Designated Account Bank” means Wells Fargo Bank, NA.



--------------------------------------------------------------------------------

Schedule 6.2

Collateral Reporting

Borrower shall provide Agent with the following documents at the following times
in form reasonably satisfactory to Agent:

(a) Borrowing Base Certificate. On the tenth (10th) Business Day of each fiscal
month (or, if such day is not a Business Day, on the next succeeding Business
Day), Borrower shall provide to Agent a signed borrowing base certificate, in
form as approved by Agent and including a detailed calculation of the Borrowing
Base (including detail regarding those Accounts of the Credit Parties that are
not Eligible Accounts) as of the close of business as of the last day of the
immediately preceding fiscal month (provided that the Appraised Value applied to
the Eligible Inventory set forth in each Borrowing Base Certificate shall be the
Appraised Value set forth in the most recent appraisal obtained by the Agent
pursuant to Section 4.6 hereof for the applicable month to which such Borrowing
Base Certificate relates), in the form of Exhibit M to the Loan, Guaranty and
Security Agreement (each, a “Borrowing Base Certificate”), each Borrowing Base
Certificate to be certified as complete and correct by a responsible officer of
the Borrower; provided that, at any time that an Accelerated Borrowing Base
Delivery Event has occurred and is continuing, at the election of the Agent,
such Borrowing Base Certificate shall be delivered on Wednesday of each week
(or, if such day is not a Business Day, on the next succeeding Business Day), as
of the close of business on the immediately preceding week.

(b) Supporting Documents. Monthly, within 15 days of month end, Borrower shall
provide to Agent each of the following documents:

(i) the store stock ledger (SIL) and warehouse stock ledger (WIL) reports of the
Credit Parties;

(ii) a summary report of the in-transit Inventory of the Credit Parties;

(iii) rent, tax and insurance certificate;

(iv) purchases and accounts payable aging analysis with A/P aging; and

(v) monthly inventory aging.

(c) Additional Supporting Documents. Monthly, within 30 days of month end,
Borrower shall provide to Agent each of the following documents:

(i) Reconciliation of stock ledger to general ledger and a calculation of
availability; and

(ii) statement of store activity.

(d) Additional Documentation. In addition to subsections (a), (b) and (c) above,
Agent may, in its Permitted Discretion, from time to time require Borrower to
deliver to Agent such other reports or documents as to the Collateral or the
financial condition of the Credit Parties, as requested by Agent.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Seasonal Borrowing Period Notice

EXHIBIT B-1

FORM OF SEASONAL BORROWING PERIOD NOTICE

Reference is made to that certain Loan, Guaranty and Security Agreement, dated
as of February 20, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Gordmans, Inc., a
Delaware corporation (“Borrower”), the other credit parties signatory thereto
(together with Borrower, the “Credit Parties”) the lenders signatory thereto
(the “Lenders”), Wells Fargo Retail Finance, LLC, a Delaware limited liability
company, as the joint lead arranger and administrative agent for the Lenders
(“Agent”) and CIT Capital Securities LLC, a Delaware limited liability company,
as syndication agent and as joint lead arranger. Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.

(a) Pursuant to the Loan Agreement, the Borrower hereby notifies Agent that a
Seasonal Borrowing Period shall begin on the date this Notice is delivered by
Borrower to Agent.

(b) The Borrower hereby certifies that on the date hereof there does not exist
any condition or event that constitutes a Default or Event of Default.

(c) The Borrower hereby elects a Seasonal Borrowing Period of [            ]
days with the end date of the Seasonal Borrowing Period being             .1

The Borrower has caused this Notice to be executed and delivered by its duly
authorized officer on this             day of             , 20        .

 

GORDMANS, INC., as Borrower By:     Name:   Title:

 

1  If the length of the Seasonal Borrowing Period is in excess of 90 days the
increase in the Maximum Revolver Amount pursuant to clause (d) of this Notice
shall be deemed to be a permanent increase.